


Exhibit 10.1




Securities Purchase Agreement




This Securities Purchase Agreement (this “Agreement”), dated as of July 22,
2019, is entered into by and between Growlife, Inc., a Delaware corporation
(“Company”), and Odyssey Research and Trading, LLC, a Utah limited liability
company, its successors and/or assigns (“Investor”).




A.         Company and Investor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
Securities Act of 1933, as amended (the “1933 Act”), and the rules and
regulations promulgated thereunder by the United States Securities and Exchange
Commission (the “SEC”).




B.         Investor desires to purchase and Company desires to issue and sell,
upon the terms and conditions set forth in this Agreement, a Secured Convertible
Promissory Note, in the form attached hereto as Exhibit A, in the original
principal amount of $1,105,000.00 (the “Note”), convertible into shares of
common stock, $0.0001 par value per share, of Company (the “Common Stock”), upon
the terms and subject to the limitations and conditions set forth in such Note.




C.         This Agreement, the Note, the Investor Notes (as defined below), the
Security Agreement (as defined below), and all other certificates, documents,
agreements, resolutions and instruments delivered to any party under or in
connection with this Agreement, as the same may be amended from time to time,
are collectively referred to herein as the “Transaction Documents”.




D.         For purposes of this Agreement: “Conversion Shares” means all shares
of Common Stock issuable upon conversion of all or any portion of the Note; and
“Securities” means the Note and the Conversion Shares.




NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Investor hereby agree as follows:




1.         Purchase and Sale of Securities.




1.1.       Purchase of Securities. Company shall issue and sell to Investor and
Investor agrees to purchase from Company the Note. In consideration thereof,
Investor shall pay (i) the amount designated as the initial cash purchase price
on the signature page to this Agreement (the “Initial Cash Purchase Price”), and
(ii) issue to Company the Investor Notes (the sum of the initial principal
amounts of the Investor Notes, together with the Initial Cash Purchase Price,
the “Purchase Price”). The Investor Notes will not be secured as of the Closing
Date (as defined below) but may become secured subsequent to the Closing Date by
such collateral and at such time as determined by Company and Investor. The
Purchase Price, the OID (as defined below), and the Transaction Expense Amount
(as defined below) are allocated to the Tranches (as defined in the Note) of the
Note as set forth in the table attached hereto as Exhibit B.




1.2.       Form of Payment. On the Closing Date, (i) Investor shall pay the
Purchase Price to Company by delivering the following at the Closing (as defined
below) (or on such other date as shall be set forth herein): (A) the Initial
Cash Purchase Price, which shall be delivered by wire transfer of immediately
available funds to Company, in accordance with




- 1 -

--------------------------------------------------------------------------------




Company’s written wiring instructions; (B) Investor Note #1 in the principal
amount of $145,000.00 duly executed and substantially in the form attached
hereto as Exhibit C (“Investor Note #1”); (C) Investor Note #2 in the principal
amount of $100,000.00 duly executed and substantially in the form attached
hereto as Exhibit C (“Investor Note #2”); (D) Investor Note #3 in the principal
amount of $100,000.00 duly executed and substantially in the form attached
hereto as Exhibit C (“Investor Note #3”); (E) Investor Note #4 in the principal
amount of $100,000.00 duly executed and substantially in the form attached
hereto as Exhibit C (“Investor Note #4”); (F) Investor Note #5 in the principal
amount of $100,000.00 duly executed and substantially in the form attached
hereto as Exhibit C (“Investor Note #5”); (G) Investor Note #6 in the principal
amount of $100,000.00 duly executed and substantially in the form attached
hereto as Exhibit C (“Investor Note #6”); and (H) Investor Note #7 in the
principal amount of $100,000.00 duly executed and substantially in the form
attached hereto as Exhibit C (““Investor Note #7”); (I) Investor Note #8 in the
principal amount of $100,000.00 duly executed and substantially in the form
attached hereto as Exhibit C (““Investor Note #8”); (J) Investor Note #9 in the
principal amount of $100,000.00 duly executed and substantially in the form
attached hereto as Exhibit C (““Investor Note #9”), and together with Investor
Note #1, Investor Note #2, Investor Note #3, Investor Note #4, Investor Note #5,
Investor Note #6, Investor Note #7, and Investor Note #8 the “Investor Notes”);
and (ii) Company shall deliver the duly executed Note on behalf of Company, to
Investor, against delivery of such Purchase Price.




1.3.       Closing Date. Subject to the satisfaction (or written waiver) of the
conditions set forth in Section 5 and Section 6 below, the date of the issuance
and sale of the Securities pursuant to this Agreement (the “Closing Date”) shall
be July 22, 2019, or such other mutually agreed upon date. The closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur on the
Closing Date by means of the exchange by email of signed .pdf documents, but
shall be deemed for all purposes to have occurred at the offices of Hansen Black
Anderson Ashcraft PLLC in Lehi, Utah.




1.4.       Collateral for the Note. The Note shall be secured by the collateral
set forth in that certain Security Agreement attached hereto as Exhibit D
listing all of Company’s assets as security for Company’s obligations under the
Transaction Documents (the “Security Agreement”).




1.5.       Original Issue Discount; Transaction Expense Amount. The Note carries
an original issue discount of $100,000.00 (the “OID”). In addition, Company
agrees to pay $5,000.00 to Investor to cover Investor’s legal fees, accounting
costs, due diligence, monitoring and other transaction costs incurred in
connection with the purchase and sale of the Securities (the “Transaction
Expense Amount”), all of which amount is included in the initial principal
balance of the Note. The Purchase Price, therefore, shall be $1,000,000.00,
computed as follows: $1,105,000.00 initial principal balance, less the OID, less
the Transaction Expense Amount. The Initial Cash Purchase Price shall be the
Purchase Price less the sum of the initial principal amounts of the Investor
Notes. The portions of the OID and the Transaction Expense Amount allocated to
the Initial Cash Purchase Price are set forth on Exhibit B.




2.         Investor’s Representations and Warranties. Investor represents and
warrants to Company that as of the Effective Date: (i) this Agreement has been
duly and validly authorized; (ii) this Agreement constitutes a valid and binding
agreement of Investor enforceable in accordance with its terms; (iii) Investor
is an “accredited investor” as that term is defined in Rule 501(a) of Regulation
D of the 1933 Act; and (iv) this Agreement and the Investor Notes have been duly
executed and delivered on behalf of Investor.




- 2 -

--------------------------------------------------------------------------------




3.         Company’s Representations and Warranties. Company represents and
warrants to Investor that as of the Effective Date: (i) Company is a corporation
duly organized, validly existing and in good standing under the laws of its
state of incorporation and has the requisite corporate power to own its
properties and to carry on its business as now being conducted; (ii) except as
disclosed, Company is duly qualified as a foreign corporation to do business and
is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary; (iii)
Company has registered its Common Stock under Section 12(g) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”), and is obligated to file
reports pursuant to Section 13 or Section 15(d) of the 1934 Act; (iv) each of
the Transaction Documents and the transactions contemplated hereby and thereby,
have been duly and validly authorized by Company and all necessary actions have
been taken; (v) this Agreement, the Note, and the other Transaction Documents
have been duly executed and delivered by Company and constitute the valid and
binding obligations of Company enforceable in accordance with their terms; (vi)
the execution and delivery of the Transaction Documents by Company, the issuance
of Securities in accordance with the terms hereof, and the consummation by
Company of the other transactions contemplated by the Transaction Documents do
not and will not conflict with or result in a breach by Company of any of the
terms or provisions of, or constitute a default under (a) Company’s formation
documents or bylaws, each as currently in effect, (b) any indenture, mortgage,
deed of trust, or other material agreement or instrument to which Company is a
party or by which it or any of its properties or assets are bound, including,
without limitation, any listing agreement for the Common Stock, or (c) any
existing applicable law, rule, or regulation or any applicable decree, judgment,
or order of any court, United States federal, state or foreign regulatory body,
administrative agency, or other governmental body having jurisdiction over
Company or any of Company’s properties or assets; (vii) no further
authorization, approval or consent of any court, governmental body, regulatory
agency, self-regulatory organization, or stock exchange or market or the
stockholders or any lender of Company is required to be obtained by Company for
the issuance of the Securities to Investor or the entering into of the
Transaction Documents; (viii) none of Company’s filings with the SEC contained,
at the time they were filed, any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances under which they were
made, not misleading; (ix) Company has filed all reports, schedules, forms,
statements and other documents required to be filed by Company with the SEC
under the 1934 Act on a timely basis or has received a valid extension of such
time of filing and has filed any such report, schedule, form, statement or other
document prior to the expiration of any such extension; (x) except as disclosed,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board or body pending or, to the knowledge of Company, threatened
against or affecting Company before or by any governmental authority or
non-governmental department, commission, board, bureau, agency or
instrumentality or any other person, wherein an unfavorable decision, ruling or
finding would have a material adverse effect on Company or which would adversely
affect the validity or enforceability of, or the authority or ability of Company
to perform its obligations under, any of the Transaction Documents; (xi) Company
has not consummated any financing transaction that has not been disclosed in a
periodic filing or current report with the SEC under the 1934 Act; (xii) Company
is not, nor has it been at any time in the previous twelve (12) months, a “Shell
Company,” as such type of “issuer” is described in Rule 144(i)(1) under the 1933
Act; (xiii) with respect to any commissions, placement agent or finder’s fees or
similar payments that will or would become due and owing by Company to any
person or entity as a result of this Agreement or the transactions contemplated
hereby (“Broker Fees”), any such Broker Fees will be made in full compliance
with all applicable laws and regulations and only to a person or entity that is
a registered investment adviser or registered broker-dealer; (xiv) Investor
shall have no obligation with respect to any Broker Fees or with respect to any
claims made by or on behalf of other




- 3 -

--------------------------------------------------------------------------------




persons for fees of a type contemplated in this subsection that may be due in
connection with the transactions contemplated hereby and Company shall indemnify
and hold harmless each of Investor, Investor’s employees, officers, directors,
stockholders, members, managers, agents, and partners, and their respective
affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorneys’ fees) and expenses suffered in respect of
any such claimed Broker Fees; (xv) when issued, the Conversion Shares will be
duly authorized, validly issued, fully paid for and non-assessable, free and
clear of all liens, claims, charges and encumbrances; (xvi) neither Investor nor
any of its officers, directors, stockholders, members, managers, employees,
agents or representatives has made any representations or warranties to Company
or any of its officers, directors, employees, agents or representatives except
as expressly set forth in the Transaction Documents and, in making its decision
to enter into the transactions contemplated by the Transaction Documents,
Company is not relying on any representation, warranty, covenant or promise of
Investor or its officers, directors, members, managers, employees, agents or
representatives other than as set forth in the Transaction Documents; (xvii)
Company acknowledges that the State of Utah has a reasonable relationship and
sufficient contacts to the transactions contemplated by the Transaction
Documents and any dispute that may arise related thereto such that the laws and
venue of the State of Utah, as set forth more specifically in Section 9.3 below,
shall be applicable to the Transaction Documents and the transactions
contemplated therein; and (xviii) Company has performed due diligence and
background research on Investor and its affiliates including, without
limitation, John M. Fife, and, to its satisfaction, has made inquiries with
respect to all matters Company may consider relevant to the undertakings and
relationships contemplated by the Transaction Documents including, among other
things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Company, being aware of the matters
described in subsection (xviii) above, acknowledges and agrees that such
matters, or any similar matters, have no bearing on the transactions
contemplated by the Transaction Documents and covenants and agrees it will not
use any such information as a defense to performance of its obligations under
the Transaction Documents or in any attempt to avoid, modify or reduce such
obligations.




4.         Company Covenants. Until all of Company’s obligations under all of
the Transaction Documents are paid and performed in full, or within the
timeframes otherwise specifically set forth below, Company will at all times
comply with the following covenants: (i) so long as Investor beneficially owns
any of the Securities and for at least twenty (20) Trading Days thereafter,
Company will timely file on the applicable deadline all reports required to be
filed with the SEC pursuant to Sections 13 or 15(d) of the 1934 Act, and will
take all reasonable action under its control to ensure that adequate current
public information with respect to Company, as required in accordance with Rule
144 of the 1933 Act, is publicly available, and will not terminate its status as
an issuer required to file reports under the 1934 Act even if the 1934 Act or
the rules and regulations thereunder would permit such termination; (ii) the
Common Stock shall be listed or quoted for trading on any of (a) NYSE, (b)
NASDAQ, (c) OTCQX, (d) OTCQB, or (e) OTC Pink Current Information; (iii) when
issued, the Conversion Shares will be duly authorized, validly issued, fully
paid for and non-assessable, free and clear of all liens, claims, charges and
encumbrances; (iv) trading in Company’s Common Stock will not be suspended,
halted, chilled, frozen, reach zero bid or otherwise cease on Company’s
principal trading market; (v) Company will not transfer, assign, sell, pledge,
hypothecate or otherwise alienate or encumber the Investor Notes in any way
without the prior written consent of Investor, which consent may be given or
withheld in Investor’s sole and absolute discretion; (vi) after the Closing
Date, Company will not make any Variable Security Issuances (as defined below)
without Investor’s prior written consent, which consent may be granted or
withheld in Investor’s




- 4 -

--------------------------------------------------------------------------------




sole and absolute discretion; (vii) at Closing and on the first day of each
calendar quarter for so long as the Note remains outstanding or on any other
date during which the Note is outstanding, as may be requested by Investor,
Company shall cause its Chief Executive Officer to provide to Investor a
certificate in substantially the form attached hereto as Exhibit E (the
“Officer’s Certificate”) certifying in his personal capacity and in his capacity
as Chief Executive Officer of Company that Company has not made any Variable
Security Issuances following the Closing Date; (viii) Company will not sell or
issue any Common Stock pursuant to a Regulation A or Regulation A+ offering. For
purposes hereof, the term “Variable Security Issuance” means any issuance of
Company securities that (A) have or may have conversion rights of any kind,
contingent, conditional or otherwise, in which the number of shares that may be
issued pursuant to such conversion right varies with the market price of the
Common Stock, or (B) are or may become convertible into Common Stock (including
without limitation convertible debt, warrants or convertible preferred stock),
with a conversion price that varies with the market price of the Common Stock,
even if such security only becomes convertible following an event of default,
the passage of time, or another trigger event or condition. For avoidance of
doubt, the issuance of shares of Common Stock under, pursuant to, in exchange
for or in connection with any contract or instrument, whether convertible or
not, is deemed a Variable Security Issuance for purposes hereof if the number of
shares of Common Stock to be issued is based upon or related in any way to the
market price of the Common Stock, including, but not limited to, Common Stock
issued in connection with a Section 3(a)(9) exchange, a Section 3(a)(10)
settlement, or any other similar settlement or exchange. Notwithstanding the
foregoing, any issuances under the Company’s Approved Stock Plan (as defined in
the Note) shall not be considered a Variable Security Issuance.




5.         Conditions to Company’s Obligation to Sell. The obligation of Company
hereunder to issue and sell the Securities to Investor at the Closing is subject
to the satisfaction, on or before the Closing Date, of each of the following
conditions:




5.1.       Investor shall have executed this Agreement and the Investor Notes
and delivered the same to Company.




5.2.       Investor shall have delivered the Initial Cash Purchase Price to
Company in accordance with Section 1.2 above.




6.         Conditions to Investor’s Obligation to Purchase. The obligation of
Investor hereunder to purchase the Securities at the Closing is subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions, provided that these conditions are for Investor’s sole benefit and
may be waived by Investor at any time in its sole discretion:




6.1.       Company shall have executed this Agreement, the Note, and the
Security Agreement and delivered the same to Investor.




6.2.       Company’s Chief Executive Officer shall have executed the Officer’s
Certificate and delivered the same to Investor.




6.3.       Company shall have delivered to Investor a fully executed Irrevocable
Letter of Instructions to Transfer Agent (the “TA Letter”) substantially in the
form attached hereto as Exhibit F acknowledged and agreed to in writing by
Company’s transfer agent (the “Transfer Agent”).




- 5 -

--------------------------------------------------------------------------------




6.4.       Company shall have delivered to Investor a fully executed Secretary’s
Certificate substantially in the form attached hereto as Exhibit G evidencing
Company’s approval of the Transaction Documents.




6.5.       Company shall have delivered to Investor a fully executed Share
Issuance Resolution substantially in the form attached hereto as Exhibit H to be
delivered to the Transfer Agent.




6.6.       Company shall have delivered to Investor fully executed copies of all
other Transaction Documents required to be executed by Company herein or
therein.




7.         Reservation of Shares. At all times during which the Note is
convertible, Company will reserve from its authorized and unissued Common Stock
to provide for the issuance of Common Stock upon the full conversion of the Note
at least three (3) times the number of shares of Common Stock obtained by
dividing the Outstanding Balance (as defined in the Note) by the Redemption
Conversion Price (as defined in the Note) (the “Share Reserve”), but in any
event not less than 500,000,000 shares of Common Stock shall be reserved at all
times for such purpose (the “Transfer Agent Reserve”). Company further agrees
that it will cause the Transfer Agent to immediately add shares of Common Stock
to the Transfer Agent Reserve in increments of 10,000,000 shares as and when
requested by Investor in writing from time to time, provided that such
incremental increases do not cause the Transfer Agent Reserve to exceed the
Share Reserve. In furtherance thereof, from and after the date hereof and until
such time that the Note has been paid in full, Company shall require the
Transfer Agent to reserve for the purpose of issuance of Conversion Shares under
the Note, a number of shares of Common Stock equal to the Transfer Agent
Reserve. Company shall further require the Transfer Agent to hold such shares of
Common Stock exclusively for the benefit of Investor and to issue such shares to
Investor promptly upon Investor’s delivery of a conversion notice under the
Note. Finally, Company shall require the Transfer Agent to issue shares of
Common Stock pursuant to the Note to Investor out of its authorized and unissued
shares, and not the Transfer Agent Reserve, to the extent shares of Common Stock
have been authorized, but not issued, and are not included in the Transfer Agent
Reserve. The Transfer Agent shall only issue shares out of the Transfer Agent
Reserve to the extent there are no other authorized shares available for
issuance and then only with Investor’s written consent.




8.         Terms of Future Financings. So long as the Note is outstanding, upon
any issuance by Company of any security with any term or condition more
favorable to the holder of such security or with a term in favor of the holder
of such security that was not similarly provided to Investor in the Transaction
Documents, then Company shall notify Investor of such additional or more
favorable term and such term, at Investor’s option, shall become a part of the
Transaction Documents for the benefit of Investor. Additionally, if Company
fails to notify Investor of any such additional or more favorable term, but
Investor becomes aware that Company has granted such a term to any third party,
Investor may notify Company of such additional or more favorable term and such
term shall become a part of the Transaction Documents retroactive to the date on
which such term was granted to the applicable third party. The types of terms
contained in another security that may be more favorable to the holder of such
security include, but are not limited to, terms addressing conversion discounts,
conversion lookback periods, interest rates, original issue discounts, stock
sale price, conversion price per share, warrant coverage, warrant exercise
price, and anti-dilution/conversion and exercise price resets.




9.         Miscellaneous. The provisions set forth in this Section 9 shall apply
to this Agreement, as well as all other Transaction Documents as if these terms
were fully set forth




- 6 -

--------------------------------------------------------------------------------




therein; provided, however, that in the event there is a conflict between any
provision set forth in this Section 9 and any provision in any other Transaction
Document, the provision in such other Transaction Document shall govern.




9.1.       Certain Capitalized Terms. To the extent any capitalized term used in
any Transaction Document is defined in any other Transaction Document (as noted
therein), such capitalized term shall remain applicable in the Transaction
Document in which it is so used even if the other Transaction Document (wherein
such term is defined) has been released, satisfied, or is otherwise cancelled or
terminated.




9.2.       Arbitration of Claims. The parties shall submit all Claims (as
defined in Exhibit I) arising under this Agreement or any other Transaction
Document or any other agreement between the parties and their affiliates or any
Claim relating to the relationship of the parties to binding arbitration
pursuant to the arbitration provisions set forth in Exhibit I attached hereto
(the “Arbitration Provisions”). The parties hereby acknowledge and agree that
the Arbitration Provisions are unconditionally binding on the parties hereto and
are severable from all other provisions of this Agreement. By executing this
Agreement, Company represents, warrants and covenants that Company has reviewed
the Arbitration Provisions carefully, consulted with legal counsel about such
provisions (or waived its right to do so), understands that the Arbitration
Provisions are intended to allow for the expeditious and efficient resolution of
any dispute hereunder, agrees to the terms and limitations set forth in the
Arbitration Provisions, and that Company will not take a position contrary to
the foregoing representations. Company acknowledges and agrees that Investor may
rely upon the foregoing representations and covenants of Company regarding the
Arbitration Provisions.




9.3.       Governing Law; Venue. This Agreement shall be construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the
internal laws of the State of Utah, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. Each party consents to and expressly agrees that
exclusive venue for arbitration of any dispute arising out of or relating to any
Transaction Document or the relationship of the parties or their affiliates
shall be in Salt Lake County, Utah. Without modifying the parties obligations to
resolve disputes hereunder pursuant to the Arbitration Provisions, for any
litigation arising in connection with any of the Transaction Documents (and
notwithstanding the terms (specifically including any governing law and venue
terms) of any transfer agent services agreement or other agreement between the
Transfer Agent and Company, such litigation specifically includes, without
limitation any action between or involving Company and the Transfer Agent under
the TA Letter or otherwise related to Investor in any way (specifically
including, without limitation, any action where Company seeks to obtain an
injunction, temporary restraining order, or otherwise prohibit the Transfer
Agent from issuing shares of Common Stock to Investor for any reason)), each
party hereto hereby (i) consents to and expressly submits to the exclusive
personal jurisdiction of any state or federal court sitting in Salt Lake County,
Utah, (ii) expressly submits to the exclusive venue of any such court for the
purposes hereof, (iii) agrees to not bring any such action (specifically
including, without limitation, any action where Company seeks to obtain an
injunction, temporary restraining order, or otherwise prohibit the Transfer
Agent from issuing shares of Common Stock to Investor for any reason) outside of
any state or federal court sitting in Salt Lake County, Utah, and (iv) waives
any claim of improper venue and any claim or objection that such courts are an
inconvenient forum or any other claim, defense or objection to the bringing of
any such proceeding in such jurisdiction or to any claim that such venue of the
suit, action or proceeding is improper. Finally,




- 7 -

--------------------------------------------------------------------------------




Company covenants and agrees to name Investor as a party in interest in, and
provide written notice to Investor in accordance with Section 9.13 below prior
to bringing or filing, any action (including without limitation any filing or
action against any person or entity that is not a party to this Agreement,
including without limitation the Transfer Agent) that is related in any way to
the Transaction Documents or any transaction contemplated herein or therein,
including without limitation any action brought by Company to enjoin or prevent
the issuance of any shares of Common Stock to Investor by the Transfer Agent,
and further agrees to timely name Investor as a party to any such action.
Company acknowledges that the governing law and venue provisions set forth in
this Section 9.3 are material terms to induce Investor to enter into the
Transaction Documents and that but for Company’s agreements set forth in this
Section 9.3 Investor would not have entered into the Transaction Documents.




9.4.       Specific Performance. Company acknowledges and agrees that
irreparable damage may occur to Investor in the event that Company fails to
perform any material provision of this Agreement or any of the other Transaction
Documents in accordance with its specific terms. It is accordingly agreed that
Investor shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement or such other Transaction Document
and to enforce specifically the terms and provisions hereof or thereof, this
being in addition to any other remedy to which the Investor may be entitled
under the Transaction Documents, at law or in equity. For the avoidance of
doubt, in the event Investor seeks to obtain an injunction against Company or
specific performance of any provision of any Transaction Document, such action
shall not be a waiver of any right of Investor under any Transaction Document,
at law, or in equity, including without limitation its rights to arbitrate any
Claim pursuant to the terms of the Transaction Documents.




9.5.       Calculation Disputes. Notwithstanding the Arbitration Provisions, in
the case of a dispute as to any determination or arithmetic calculation under
the Transaction Documents, including without limitation, calculating the
Outstanding Balance, Lender Conversion Price (as defined in the Note), Lender
Conversion Shares (as defined in the Note), Redemption Conversion Price,
Redemption Conversion Shares (as defined in the Note), Conversion Factor (as
defined in the Note), Market Price (as defined in the Note), or VWAP (as defined
in the Note) (each, a “Calculation”), Company or Investor (as the case may be)
shall submit any disputed Calculation via email or facsimile with confirmation
of receipt (i) within two (2) Trading Days after receipt of the applicable
notice giving rise to such dispute to Company or Investor (as the case may be)
or (ii) if no notice gave rise to such dispute, at any time after Investor
learned of the circumstances giving rise to such dispute. If Investor and
Company are unable to agree upon such Calculation within two (2) Trading Days of
such disputed Calculation being submitted to Company or Investor (as the case
may be), then Investor will promptly submit via email or facsimile the disputed
Calculation to Unkar Systems Inc. (“Unkar Systems”). Investor shall cause Unkar
Systems to perform the Calculation and notify Company and Investor of the
results no later than ten (10) Trading Days from the time it receives such
disputed Calculation. Unkar Systems’ determination of the disputed Calculation
shall be binding upon all parties absent demonstrable error. Unkar Systems’ fee
for performing such Calculation shall be paid by the incorrect party, or if both
parties are incorrect, by the party whose Calculation is furthest from the
correct Calculation as determined by Unkar Systems. In the event Company is the
losing party, no extension of the Delivery Date (as defined in the Note) shall
be granted and Company shall incur all effects for failing to deliver the
applicable shares in a timely manner as set forth in the Transaction Documents.
Notwithstanding the foregoing, Investor may, in its sole discretion, designate
an independent, reputable investment bank or accounting firm other than Unkar
Systems to resolve any such dispute and in such event, all references to “Unkar
Systems”




- 8 -

--------------------------------------------------------------------------------




herein will be replaced with references to such independent, reputable
investment bank or accounting firm so designated by Investor.




9.6.       Counterparts. Each Transaction Document may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.




9.7.       Document Imaging. Investor shall be entitled, in its sole discretion,
to image or make copies of all or any selection of the agreements, instruments,
documents, and items and records governing, arising from or relating to any of
Company’s loans, including, without limitation, this Agreement and the other
Transaction Documents, and Investor may destroy or archive the paper
originals. The parties hereto (i) waive any right to insist or require that
Investor produce paper originals, (ii) agree that such images shall be accorded
the same force and effect as the paper originals, (iii) agree that Investor is
entitled to use such images in lieu of destroyed or archived originals for any
purpose, including as admissible evidence in any demand, presentment or other
proceedings, and (iv) further agree that any executed facsimile (faxed),
scanned, emailed, or other imaged copy of this Agreement or any other
Transaction Document shall be deemed to be of the same force and effect as the
original manually executed document.




9.8.       Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.




9.9.       Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.




9.10.     Entire Agreement. This Agreement, together with the other Transaction
Documents, contains the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither Company nor Investor makes any representation, warranty,
covenant or undertaking with respect to such matters. For the avoidance of
doubt, all prior term sheets or other documents between Company and Investor, or
any affiliate thereof, related to the transactions contemplated by the
Transaction Documents (collectively, “Prior Agreements”), that may have been
entered into between Company and Investor, or any affiliate thereof, are hereby
null and void and deemed to be replaced in their entirety by the Transaction
Documents. To the extent there is a conflict between any term set forth in any
Prior Agreement and the term(s) of the Transaction Documents, the Transaction
Documents shall govern.




9.11.     No Reliance. Company acknowledges and agrees that neither Investor nor
any of its officers, directors, members, managers, representatives or agents has
made any representations or warranties to Company or any of its officers,
directors, representatives, agents or employees except as expressly set forth in
the Transaction Documents and, in making its decision to enter into the
transactions contemplated by the Transaction Documents, Company is not relying
on any representation, warranty, covenant or promise of Investor or its
officers, directors, members, managers, agents or representatives other than as
set forth in the Transaction Documents.




- 9 -

--------------------------------------------------------------------------------




9.12.     Amendments. No provision of this Agreement may be waived or amended
other than by an instrument in writing signed by both parties hereto.




9.13.     Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (i) the date delivered, if delivered by personal
delivery as against written receipt therefor or by email to an executive
officer, or by facsimile (with successful transmission confirmation), (ii) the
earlier of the date delivered or the third Trading Day after deposit, postage
prepaid, in the United States Postal Service by certified mail, or (iii) the
earlier of the date delivered or the third Trading Day after mailing by express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by five (5) calendar days’ advance
written notice similarly given to each of the other parties hereto):




If to Company:




Growlife, Inc.

Attn: Marco Hegyi

5400 Carillon Point

Kirkland, Washington 98033




If to Investor:




Odyssey Research and Trading, LLC

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601




With a copy to (which copy shall not constitute notice):




Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan Hansen

3051 West Maple Loop Drive, Suite 325

Lehi, Utah 84043




9.14.     Successors and Assigns. This Agreement or any of the severable rights
and obligations inuring to the benefit of or to be performed by Investor
hereunder may be assigned by Investor to a third party, including its
affiliates, in whole or in part, without the need to obtain Company’s consent
thereto. Company may not assign its rights or obligations under this Agreement
or delegate its duties hereunder without the prior written consent of Investor.




9.15.     Survival. The representations and warranties of Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of Investor. Company agrees to indemnify and hold harmless Investor and
all its officers, directors, employees, attorneys, and agents for loss or damage
arising as a result of or related to any breach or alleged breach by Company of
any of its representations, warranties and covenants set forth in this Agreement
or any of its covenants and obligations under this Agreement, including
advancement of expenses as they are incurred.




- 10 -

--------------------------------------------------------------------------------




9.16.     Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.




9.17.     Investor’s Rights and Remedies Cumulative; Liquidated Damages. All
rights, remedies, and powers conferred in this Agreement and the Transaction
Documents are cumulative and not exclusive of any other rights or remedies, and
shall be in addition to every other right, power, and remedy that Investor may
have, whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Investor may deem expedient. The parties acknowledge and agree that
upon Company’s failure to comply with the provisions of the Transaction
Documents, Investor’s damages would be uncertain and difficult (if not
impossible) to accurately estimate because of the parties’ inability to predict
future interest rates and future share prices, Investor’s increased risk, and
the uncertainty of the availability of a suitable substitute investment
opportunity for Investor, among other reasons. Accordingly, any fees, charges,
and default interest due under the Note and the other Transaction Documents are
intended by the parties to be, and shall be deemed, liquidated damages (under
Company’s and Investor’s expectations that any such liquidated damages will tack
back to the Closing Date for purposes of determining the holding period under
Rule 144 under the 1933 Act). The parties agree that such liquidated damages are
a reasonable estimate of Investor’s actual damages and not a penalty, and shall
not be deemed in any way to limit any other right or remedy Investor may have
hereunder, at law or in equity. The parties acknowledge and agree that under the
circumstances existing at the time this Agreement is entered into, such
liquidated damages are fair and reasonable and are not penalties. All fees,
charges, and default interest provided for in the Transaction Documents are
agreed to by the parties to be based upon the obligations and the risks assumed
by the parties as of the Closing Date and are consistent with investments of
this type. The liquidated damages provisions of the Transaction Documents shall
not limit or preclude a party from pursuing any other remedy available at law or
in equity; provided, however, that the liquidated damages provided for in the
Transaction Documents are intended to be in lieu of actual damages.




9.18.     Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement or the other Transaction Documents, if at any time
Investor would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause Investor (together with its affiliates)
to beneficially own a number of shares exceeding the Maximum Percentage (as
defined in the Note), then Company must not issue to Investor the shares that
would cause Investor to exceed the Maximum Percentage. The shares of Common
Stock issuable to Investor that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Company
shall reserve the Ownership Limitation Shares for the exclusive benefit of
Investor. From time to time, Investor may notify Company in writing of the
number of the Ownership Limitation Shares that may be issued to Investor without
causing Investor to exceed the Maximum Percentage. Upon receipt of such notice,
Company shall be unconditionally obligated to immediately issue such designated
shares to Investor, with a corresponding reduction in the number of the
Ownership Limitation Shares. For purposes of this Section, beneficial ownership
of Common Stock will be determined under Section 13(d) of the 1934 Act.




9.19.     Attorneys’ Fees and Cost of Collection. In the event of any
arbitration or action at law or in equity to enforce or interpret the terms of
this Agreement or any of the other




- 11 -

--------------------------------------------------------------------------------




Transaction Documents, the parties agree that the party who is awarded the most
money (which, for the avoidance of doubt, shall be determined without regard to
any statutory fines, penalties, fees, or other charges awarded to any party)
shall be deemed the prevailing party for all purposes and shall therefore be
entitled to an additional award of the full amount of the attorneys’ fees,
deposition costs, and expenses paid by such prevailing party in connection with
arbitration or litigation without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair an arbitrator’s or a court’s power to award fees
and expenses for frivolous or bad faith pleading. If (i) the Note is placed in
the hands of an attorney for collection or enforcement prior to commencing
arbitration or legal proceedings, or is collected or enforced through any
arbitration or legal proceeding, or Investor otherwise takes action to collect
amounts due under the Note or to enforce the provisions of the Note, or
(ii) there occurs any bankruptcy, reorganization, receivership of Company or
other proceedings affecting Company’s creditors’ rights and involving a claim
under the Note; then Company shall pay the costs incurred by Investor for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees, expenses, deposition costs, and disbursements.




9.20.     Waiver. No waiver of any provision of this Agreement shall be
effective unless it is in the form of a writing signed by the party granting the
waiver. No waiver of any provision or consent to any prohibited action shall
constitute a waiver of any other provision or consent to any other prohibited
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver or consent in
the future except to the extent specifically set forth in writing.




9.21.     Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES
ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY
JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION.
FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND
VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.




9.22.     Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Agreement and the other Transaction
Documents.




9.23.     Voluntary Agreement. Company has carefully read this Agreement and
each of the other Transaction Documents and has asked any questions needed for
Company to understand the terms, consequences and binding effect of this
Agreement and each of the other Transaction Documents and fully understand them.
Company has had the opportunity to seek the advice of an attorney of Company’s
choosing, or has waived the right to do so, and is executing this Agreement and
each of the other Transaction Documents voluntarily and without any duress or
undue influence by Investor or anyone else.







[Remainder of page intentionally left blank; signature page follows]







- 12 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Investor and Company have caused this
Agreement to be duly executed as of the date first above written.










SUBSCRIPTION AMOUNT:




Principal Amount of
Note:                                                         $1,105,000.00




Initial Cash Purchase
Price:                                                             $55,000.00







INVESTOR:




Odyssey Research and Trading, LLC




By: Iliad Management, LLC, its Manager




By: Fife Trading, Inc., its Manager




By:  /s/ John Fife

John M. Fife, President







COMPANY:




Growlife, Inc.




By:  /s/ Marco Hegyi

Printed Name:  Marco Hegyi

Title:  Chief Executive Officer







[Signature Page to Securities Purchase Agreement]




- 13 -

--------------------------------------------------------------------------------




ATTACHED EXHIBITS:




Exhibit A

Note

Exhibit B

Allocation of Purchase Price

Exhibit C

Form of Investor Note

Exhibit D

Security Agreement

Exhibit E

Officer’s Certificate

Exhibit F

Irrevocable Transfer Agent Instructions

Exhibit G

Secretary’s Certificate

Exhibit H

Share Issuance Resolution

Exhibit I

Arbitration Provisions




- 14 -

--------------------------------------------------------------------------------




EXHIBIT I




ARBITRATION PROVISIONS




1.    Dispute Resolution. For purposes of this Exhibit I, the term “Claims”
means any disputes, claims, demands, causes of action, requests for injunctive
relief, requests for specific performance, liabilities, damages, losses, or
controversies whatsoever arising from, related to, or connected with the
transactions contemplated in the Transaction Documents and any communications
between the parties related thereto, including without limitation any claims of
mutual mistake, mistake, fraud, misrepresentation, failure of formation, failure
of consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Agreement (or these Arbitration
Provisions (defined below)) or any of the other Transaction Documents. The term
“Claims” specifically excludes a dispute over Calculations. The parties to the
Agreement (the “parties”) hereby agree that the arbitration provisions set forth
in this Exhibit I (“Arbitration Provisions”) are binding on each of them. As a
result, any attempt to rescind the Agreement (or these Arbitration Provisions)
or declare the Agreement (or these Arbitration Provisions) or any other
Transaction Document invalid or unenforceable for any reason is subject to these
Arbitration Provisions. These Arbitration Provisions shall also survive any
termination or expiration of the Agreement. Any capitalized term not defined in
these Arbitration Provisions shall have the meaning set forth in the Agreement.




2.    Arbitration. Except as otherwise provided herein, all Claims must be
submitted to arbitration (“Arbitration”) to be conducted exclusively in Salt
Lake County, Utah and pursuant to the terms set forth in these Arbitration
Provisions. Subject to the arbitration appeal right provided for in Paragraph 5
below (the “Appeal Right”), the parties agree that the award of the arbitrator
rendered pursuant to Paragraph 4 below (the “Arbitration Award”) shall be (a)
final and binding upon the parties, (b) the sole and exclusive remedy between
them regarding any Claims, counterclaims, issues, or accountings presented or
pleaded to the arbitrator, and (c) promptly payable in United States dollars
free of any tax, deduction or offset (with respect to monetary awards). Subject
to the Appeal Right, any costs or fees, including without limitation attorneys’
fees, incurred in connection with or incident to enforcing the Arbitration Award
shall, to the maximum extent permitted by law, be charged against the party
resisting such enforcement. The Arbitration Award shall include default interest
(as defined or otherwise provided for in the Note, “Default Interest”) (with
respect to monetary awards) at the rate specified in the Note for Default
Interest both before and after the Arbitration Award. Judgment upon the
Arbitration Award will be entered and enforced by any state or federal court
sitting in Salt Lake County, Utah.




3.    The Arbitration Act. The parties hereby incorporate herein the provisions
and procedures set forth in the Utah Uniform Arbitration Act, U.C.A. §
78B-11-101 et seq. (as amended or superseded from time to time, the “Arbitration
Act”). Notwithstanding the foregoing, pursuant to, and to the maximum extent
permitted by, Section 105 of the Arbitration Act, in the event of conflict or
variation between the terms of these Arbitration Provisions and the provisions
of the Arbitration Act, the terms of these Arbitration Provisions shall control
and the parties hereby waive or otherwise agree to vary the effect of all
requirements of the Arbitration Act that may conflict with or vary from these
Arbitration Provisions.




4.    Arbitration Proceedings. Arbitration between the parties will be subject
to the following:




4.1     Initiation of Arbitration. Pursuant to Section 110 of the Arbitration
Act, the parties agree that a party may initiate Arbitration by giving written
notice to the other party (“Arbitration Notice”) in the same manner that notice
is permitted under Section 9.13 of the Agreement; provided, however, that the
Arbitration Notice may not be given by email or fax. Arbitration will be deemed
initiated as of the date that the Arbitration Notice is deemed delivered to such
other party under Section 9.13 of the Agreement (the “Service Date”). After the
Service Date, information may be delivered, and notices may be given, by email
or fax pursuant to Section 9.13 of the Agreement or any other method permitted
thereunder. The Arbitration Notice must describe the nature of the controversy,
the remedies sought, and the election to commence Arbitration proceedings. All
Claims in the Arbitration Notice must be pleaded consistent with the Utah Rules
of Civil Procedure.




- 1 -

--------------------------------------------------------------------------------




4.2     Selection and Payment of Arbitrator.




(a) Within ten (10) calendar days after the Service Date, Investor shall select
and submit to Company the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three (3) designated persons hereunder
are referred to herein as the “Proposed Arbitrators”). For the avoidance of
doubt, each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within five (5) calendar days after Investor has submitted to Company
the names of the Proposed Arbitrators, Company must select, by written notice to
Investor, one (1) of the Proposed Arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Company fails to select one of
the Proposed Arbitrators in writing within such 5-day period, then Investor may
select the arbitrator from the Proposed Arbitrators by providing written notice
of such selection to Company.




(b) If Investor fails to submit to Company the Proposed Arbitrators within ten
(10) calendar days after the Service Date pursuant to subparagraph (a) above,
then Company may at any time prior to Investor so designating the Proposed
Arbitrators, identify the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Service by written notice to
Investor. Investor may then, within five (5) calendar days after Company has
submitted notice of its Proposed Arbitrators to Investor, select, by written
notice to Company, one (1) of the Proposed Arbitrators to act as the arbitrator
for the parties under these Arbitration Provisions. If Investor fails to select
in writing and within such 5-day period one (1) of the three (3) Proposed
Arbitrators selected by Company, then Company may select the arbitrator from its
three (3) previously selected Proposed Arbitrators by providing written notice
of such selection to Investor.




(c) If a Proposed Arbitrator chosen to serve as arbitrator declines or is
otherwise unable to serve as arbitrator, then the party that selected such
Proposed Arbitrator may select one (1) of the other three (3) Proposed
Arbitrators within three (3) calendar days of the date the chosen Proposed
Arbitrator declines or notifies the parties he or she is unable to serve as
arbitrator. If all three (3) Proposed Arbitrators decline or are otherwise
unable to serve as arbitrator, then the arbitrator selection process shall begin
again in accordance with this Paragraph 4.2.




(d) The date that the Proposed Arbitrator selected pursuant to this Paragraph
4.2 agrees in writing (including via email) delivered to both parties to serve
as the arbitrator hereunder is referred to herein as the “Arbitration
Commencement Date”.  If an arbitrator resigns or is unable to act during the
Arbitration, a replacement arbitrator shall be chosen in accordance with this
Paragraph 4.2 to continue the Arbitration.  If Utah ADR Services ceases to exist
or to provide a list of neutrals and there is no successor thereto, then the
arbitrator shall be selected under the then prevailing rules of the American
Arbitration Association.




(e) Subject to Paragraph 4.10 below, the cost of the arbitrator must be paid
equally by both parties. Subject to Paragraph 4.10 below, if one party refuses
or fails to pay its portion of the arbitrator fee, then the other party can
advance such unpaid amount (subject to the accrual of Default Interest
thereupon), with such amount being added to or subtracted from, as applicable,
the Arbitration Award.




4.3     Applicability of Certain Utah Rules. The parties agree that the
Arbitration shall be conducted generally in accordance with the Utah Rules of
Civil Procedure and the Utah Rules of Evidence. More specifically, the Utah
Rules of Civil Procedure shall apply, without limitation, to the filing of any
pleadings, motions or memoranda, the conducting of discovery, and the taking of
any depositions. The Utah Rules of Evidence shall apply to any hearings, whether
telephonic or in person, held by the arbitrator. Notwithstanding the foregoing,
it is the parties’ intent that the incorporation of such rules will in no event
supersede these Arbitration Provisions. In the event of any conflict between the
Utah Rules of Civil Procedure or the Utah Rules of Evidence and these
Arbitration Provisions, these Arbitration Provisions shall control.




4.4     Answer and Default. An answer and any counterclaims to the Arbitration
Notice shall be required to be delivered to the party initiating the Arbitration
within twenty (20) calendar days after the Arbitration Commencement Date. If an
answer is not delivered by the required deadline, the arbitrator must provide
written notice to the defaulting party stating that the arbitrator will enter a
default award against such party if such party does not file an answer within
five (5) calendar days of receipt of such notice. If an answer is not filed
within the five (5) day extension period, the arbitrator must render a default
award, consistent with the relief requested in the Arbitration Notice, against a
party that fails to submit an answer within such time period.




- 2 -

--------------------------------------------------------------------------------




4.5     Related Litigation. The party that delivers the Arbitration Notice to
the other party shall have the option to also commence concurrent legal
proceedings with any state or federal court sitting in Salt Lake County, Utah
(“Litigation Proceedings”), subject to the following: (a) the complaint in the
Litigation Proceedings is to be substantially similar to the claims set forth in
the Arbitration Notice, provided that an additional cause of action to compel
arbitration will also be included therein, (b) so long as the other party files
an answer to the complaint in the Litigation Proceedings and an answer to the
Arbitration Notice, the Litigation Proceedings will be stayed pending an
Arbitration Award (or Appeal Panel Award (defined below), as applicable)
hereunder, (c) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (d) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator (or of the Appeal Panel
(defined below)) may be entered in such Litigation Proceedings pursuant to the
Arbitration Act.




4.6     Discovery. Pursuant to Section 118(8) of the Arbitration Act, the
parties agree that discovery shall be conducted as follows:




(a) Written discovery will only be allowed if the likely benefits of the
proposed written discovery outweigh the burden or expense thereof, and the
written discovery sought is likely to reveal information that will satisfy a
specific element of a claim or defense already pleaded in the Arbitration. The
party seeking written discovery shall always have the burden of showing that all
of the standards and limitations set forth in these Arbitration Provisions are
satisfied. The scope of discovery in the Arbitration proceedings shall also be
limited as follows:




(i)      To facts directly connected with the transactions contemplated by the
Agreement.




(ii)     To facts and information that cannot be obtained from another source or
in another manner that is more convenient, less burdensome or less expensive
than in the manner requested.




(b) No party shall be allowed (i) more than fifteen (15) interrogatories
(including discrete subparts), (ii) more than fifteen (15) requests for
admission (including discrete subparts), (iii) more than ten (10) document
requests (including discrete subparts), or (iv) more than three (3) depositions
(excluding expert depositions) for a maximum of seven (7) hours per deposition.
The costs associated with depositions will be borne by the party taking the
deposition. The party defending the deposition will submit a notice to the party
taking the deposition of the estimated attorneys’ fees that such party expects
to incur in connection with defending the deposition. If the party defending the
deposition fails to submit an estimate of attorneys’ fees within five (5)
calendar days of its receipt of a deposition notice, then such party shall be
deemed to have waived its right to the estimated attorneys’ fees.  The party
taking the deposition must pay the party defending the deposition the estimated
attorneys’ fees prior to taking the deposition, unless such obligation is deemed
to be waived as set forth in the immediately preceding sentence. If the party
taking the deposition believes that the estimated attorneys’ fees are
unreasonable, such party may submit the issue to the arbitrator for a decision.
 All depositions will be taken in Utah.




(c) All discovery requests (including document production requests included in
deposition notices) must be submitted in writing to the arbitrator and the other
party. The party submitting the written discovery requests must include with
such discovery requests a detailed explanation of how the proposed discovery
requests satisfy the requirements of these Arbitration Provisions and the Utah
Rules of Civil Procedure. The receiving party will then be allowed, within five
(5) calendar days of receiving the proposed discovery requests, to submit to the
arbitrator an estimate of the attorneys’ fees and costs associated with
responding to such written discovery requests and a written challenge to each
applicable discovery request. After receipt of an estimate of attorneys’ fees
and costs and/or challenge(s) to one or more discovery requests, consistent with
subparagraph (c) above, the arbitrator will within three (3) calendar days make
a finding as to the likely attorneys’ fees and costs associated with responding
to the discovery requests and issue an order that (i) requires the requesting
party to prepay the attorneys’ fees and costs associated with responding to the
discovery requests, and (ii) requires the responding party to respond to the
discovery requests as limited by the arbitrator within twenty-five (25) calendar
days of the arbitrator’s finding with respect to such discovery requests. If a
party entitled to submit an estimate of attorneys’ fees and costs and/or a
challenge to discovery requests fails to do so within such 5-day period, the
arbitrator will make a finding that (A) there are no attorneys’ fees or costs
associated with responding to such discovery requests,




- 3 -

--------------------------------------------------------------------------------




and (B) the responding party must respond to such discovery requests (as may be
limited by the arbitrator) within twenty-five (25) calendar days of the
arbitrator’s finding with respect to such discovery requests. Any party
submitting any written discovery requests, including without limitation
interrogatories, requests for production subpoenas to a party or a third party,
or requests for admissions, must prepay the estimated attorneys’ fees and costs,
before the responding party has any obligation to produce or respond to the
same, unless such obligation is deemed waived as set forth above.




(d) In order to allow a written discovery request, the arbitrator must find that
the discovery request satisfies the standards set forth in these Arbitration
Provisions and the Utah Rules of Civil Procedure. The arbitrator must strictly
enforce these standards. If a discovery request does not satisfy any of the
standards set forth in these Arbitration Provisions or the Utah Rules of Civil
Procedure, the arbitrator may modify such discovery request to satisfy the
applicable standards, or strike such discovery request in whole or in part.




(e) Each party may submit expert reports (and rebuttals thereto), provided that
such reports must be submitted within sixty (60) days of the Arbitration
Commencement Date. Each party will be allowed a maximum of two (2) experts.
Expert reports must contain the following: (i) a complete statement of all
opinions the expert will offer at trial and the basis and reasons for them; (ii)
the expert’s name and qualifications, including a list of all the expert’s
publications within the preceding ten (10) years, and a list of any other cases
in which the expert has testified at trial or in a deposition or prepared a
report within the preceding ten (10) years; and (iii) the compensation to be
paid for the expert’s report and testimony. The parties are entitled to depose
any other party’s expert witness one (1) time for no more than four (4) hours.
An expert may not testify in a party’s case-in-chief concerning any matter not
fairly disclosed in the expert report.




4.6     Dispositive Motions.  Each party shall have the right to submit
dispositive motions pursuant Rule 12 or Rule 56 of the Utah Rules of Civil
Procedure (a “Dispositive Motion”). The party submitting the Dispositive Motion
may, but is not required to, deliver to the arbitrator and to the other party a
memorandum in support (the “Memorandum in Support”) of the Dispositive Motion.
Within seven (7) calendar days of delivery of the Memorandum in Support, the
other party shall deliver to the arbitrator and to the other party a memorandum
in opposition to the Memorandum in Support (the “Memorandum in Opposition”).
Within seven (7) calendar days of delivery of the Memorandum in Opposition, as
applicable, the party that submitted the Memorandum in Support shall deliver to
the arbitrator and to the other party a reply memorandum to the Memorandum in
Opposition (“Reply Memorandum”). If the applicable party shall fail to deliver
the Memorandum in Opposition as required above, or if the other party fails to
deliver the Reply Memorandum as required above, then the applicable party shall
lose its right to so deliver the same, and the Dispositive Motion shall proceed
regardless.




4.7     Confidentiality. All information disclosed by either party (or such
party’s agents) during the Arbitration process (including without limitation
information disclosed during the discovery process or any Appeal (defined
below)) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party (or its
agents) during the Arbitration process (including without limitation during the
discovery process or any Appeal) unless (a) prior to or after the time of
disclosure such information becomes public knowledge or part of the public
domain, not as a result of any inaction or action of the receiving party or its
agents, (b) such information is required by a court order, subpoena or similar
legal duress to be disclosed if such receiving party has notified the other
party thereof in writing and given it a reasonable opportunity to obtain a
protective order from a court of competent jurisdiction prior to disclosure, or
(c) such information is disclosed to the receiving party’s agents,
representatives and legal counsel on a need to know basis who each agree in
writing not to disclose such information to any third party. Pursuant to Section
118(5) of the Arbitration Act, the arbitrator is hereby authorized and directed
to issue a protective order to prevent the disclosure of privileged information
and confidential information upon the written request of either party.




4.8     Authorization; Timing; Scheduling Order. Subject to all other portions
of these Arbitration Provisions, the parties hereby authorize and direct the
arbitrator to take such actions and make such rulings as may be necessary to
carry out the parties’ intent for the Arbitration proceedings to be efficient
and expeditious. Pursuant to Section 120 of the Arbitration Act, the parties
hereby agree that an Arbitration Award must be made within one hundred twenty
(120) calendar days after the Arbitration Commencement




- 4 -

--------------------------------------------------------------------------------




Date. The arbitrator is hereby authorized and directed to hold a scheduling
conference within ten (10) calendar days after the Arbitration Commencement Date
in order to establish a scheduling order with various binding deadlines for
discovery, expert testimony, and the submission of documents by the parties to
enable the arbitrator to render a decision prior to the end of such 120-day
period.




4.9     Relief. The arbitrator shall have the right to award or include in the
Arbitration Award (or in a preliminary ruling) any relief which the arbitrator
deems proper under the circumstances, including, without limitation, specific
performance and injunctive relief, provided that the arbitrator may not award
exemplary or punitive damages.




4.10   Fees and Costs. As part of the Arbitration Award, the arbitrator is
hereby directed to require the losing party (the party being awarded the least
amount of money by the arbitrator, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) to (a) pay the full amount of any unpaid costs and
fees of the Arbitration, and (b) reimburse the prevailing party for all
reasonable attorneys’ fees, arbitrator costs and fees, deposition costs, other
discovery costs, and other expenses, costs or fees paid or otherwise incurred by
the prevailing party in connection with the Arbitration.




5.    Arbitration Appeal.




5.1     Initiation of Appeal.  Following the entry of the Arbitration Award,
either party (the “Appellant”) shall have a period of thirty (30) calendar days
in which to notify the other party (the “Appellee”), in writing, that the
Appellant elects to appeal (the “Appeal”) the Arbitration Award (such notice, an
“Appeal Notice”) to a panel of arbitrators as provided in Paragraph 5.2 below.
 The date the Appellant delivers an Appeal Notice to the Appellee is referred to
herein as the “Appeal Date”. The Appeal Notice must be delivered to the Appellee
in accordance with the provisions of Paragraph 4.1 above with respect to
delivery of an Arbitration Notice.  In addition, together with delivery of the
Appeal Notice to the Appellee, the Appellant must also pay for (and provide
proof of such payment to the Appellee together with delivery of the Appeal
Notice) a bond in the amount of 110% of the sum the Appellant owes to the
Appellee as a result of the Arbitration Award the Appellant is appealing.  In
the event an Appellant delivers an Appeal Notice to the Appellee (together with
proof of payment of the applicable bond) in compliance with the provisions of
this Paragraph 5.1, the Appeal will occur as a matter of right and, except as
specifically set forth herein, will not be further conditioned.  In the event a
party does not deliver an Appeal Notice (along with proof of payment of the
applicable bond) to the other party within the deadline prescribed in this
Paragraph 5.1, such party shall lose its right to appeal the Arbitration Award.
 If no party delivers an Appeal Notice (along with proof of payment of the
applicable bond) to the other party within the deadline described in this
Paragraph 5.1, the Arbitration Award shall be final.  The parties acknowledge
and agree that any Appeal shall be deemed part of the parties’ agreement to
arbitrate for purposes of these Arbitration Provisions and the Arbitration Act.




5.2     Selection and Payment of Appeal Panel.  In the event an Appellant
delivers an Appeal Notice to the Appellee (together with proof of payment of the
applicable bond) in compliance with the provisions of Paragraph 5.1 above, the
Appeal will be heard by a three (3) person arbitration panel (the “Appeal
Panel”).




(a)     Within ten (10) calendar days after the Appeal Date, the Appellee shall
select and submit to the Appellant the names of five (5) arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such five (5) designated persons hereunder are
referred to herein as the “Proposed Appeal Arbitrators”). For the avoidance of
doubt, each Proposed Appeal Arbitrator must be qualified as a “neutral” with
Utah ADR Services, and shall not be the arbitrator who rendered the Arbitration
Award being appealed (the “Original Arbitrator”). Within five (5) calendar days
after the Appellee has submitted to the Appellant the names of the Proposed
Appeal Arbitrators, the Appellant must select, by written notice to the
Appellee, three (3) of the Proposed Appeal Arbitrators to act as the members of
the Appeal Panel. If the Appellant fails to select three (3) of the Proposed
Appeal Arbitrators in writing within such 5-day period, then the Appellee may
select such three (3) arbitrators from the Proposed Appeal Arbitrators by
providing written notice of such selection to the Appellant.




(b)     If the Appellee fails to submit to the Appellant the names of the
Proposed Appeal Arbitrators within ten (10) calendar days after the Appeal Date
pursuant to subparagraph (a) above, then the Appellant may at any time prior to
the Appellee so designating the Proposed Appeal Arbitrators, identify the names
of five (5) arbitrators that are designated as “neutrals” or qualified
arbitrators by Utah ADR Service (none of whom may be the Original Arbitrator) by
written notice to the Appellee.  The Appellee may then, within five




- 5 -

--------------------------------------------------------------------------------




(5) calendar days after the Appellant has submitted notice of its selected
arbitrators to the Appellee, select, by written notice to the Appellant, three
(3) of such selected arbitrators to serve on the Appeal Panel. If the Appellee
fails to select in writing within such 5-day period three (3) of the arbitrators
selected by the Appellant to serve as the members of the Appeal Panel, then the
Appellant may select the three (3) members of the Appeal Panel from the
Appellant’s list of five (5) arbitrators by providing written notice of such
selection to the Appellee.




(c)     If a selected Proposed Appeal Arbitrator declines or is otherwise unable
to serve, then the party that selected such Proposed Appeal Arbitrator may
select one (1) of the other five (5) designated Proposed Appeal Arbitrators
within three (3) calendar days of the date a chosen Proposed Appeal Arbitrator
declines or notifies the parties he or she is unable to serve as an arbitrator.
If at least three (3) of the five (5) designated Proposed Appeal Arbitrators
decline or are otherwise unable to serve, then the Proposed Appeal Arbitrator
selection process shall begin again in accordance with this Paragraph 5.2;
provided, however, that any Proposed Appeal Arbitrators who have already agreed
to serve shall remain on the Appeal Panel.




(d)     The date that all three (3) Proposed Appeal Arbitrators selected
pursuant to this Paragraph 5.2 agree in writing (including via email) delivered
to both the Appellant and the Appellee to serve as members of the Appeal Panel
hereunder is referred to herein as the “Appeal Commencement Date”.  No later
than five (5) calendar days after the Appeal Commencement Date, the Appellee
shall designate in writing (including via email) to the Appellant and the Appeal
Panel the name of one (1) of the three (3) members of the Appeal Panel to serve
as the lead arbitrator in the Appeal proceedings. Each member of the Appeal
Panel shall be deemed an arbitrator for purposes of these Arbitration Provisions
and the Arbitration Act, provided that, in conducting the Appeal, the Appeal
Panel may only act or make determinations upon the approval or vote of no less
than the majority vote of its members, as announced or communicated by the lead
arbitrator on the Appeal Panel.  If an arbitrator on the Appeal Panel ceases or
is unable to act during the Appeal proceedings, a replacement arbitrator shall
be chosen in accordance with Paragraph 5.2 above to continue the Appeal as a
member of the Appeal Panel.  If Utah ADR Services ceases to exist or to provide
a list of neutrals, then the arbitrators for the Appeal Panel shall be selected
under the then prevailing rules of the American Arbitration Association.




(d)     Subject to Paragraph 5.7 below, the cost of the Appeal Panel must be
paid entirely by the Appellant.




5.3     Appeal Procedure.  The Appeal will be deemed an appeal of the entire
Arbitration Award. In conducting the Appeal, the Appeal Panel shall conduct a de
novo review of all Claims described or otherwise set forth in the Arbitration
Notice.  Subject to the foregoing and all other provisions of this Paragraph 5,
the Appeal Panel shall conduct the Appeal in a manner the Appeal Panel considers
appropriate for a fair and expeditious disposition of the Appeal, may hold one
or more hearings and permit oral argument, and may review all previous evidence
and discovery, together with all briefs, pleadings and other documents filed
with the Original Arbitrator (as well as any documents filed with the Appeal
Panel pursuant to Paragraph 5.4(a) below).  Notwithstanding the foregoing, in
connection with the Appeal, the Appeal Panel shall not permit the parties to
conduct any additional discovery or raise any new Claims to be arbitrated, shall
not permit new witnesses or affidavits, and shall not base any of its findings
or determinations on the Original Arbitrator’s findings or the Arbitration
Award.




5.4     Timing.




(a)     Within seven (7) calendar days of the Appeal Commencement Date, the
Appellant (i) shall deliver or cause to be delivered to the Appeal Panel copies
of the Appeal Notice, all discovery conducted in connection with the
Arbitration, and all briefs, pleadings and other documents filed with the
Original Arbitrator (which material Appellee shall have the right to review and
supplement if necessary), and (ii) may, but is not required to, deliver to the
Appeal Panel and to the Appellee a Memorandum in Support of the Appellant’s
arguments concerning or position with respect to all Claims, counterclaims,
issues, or accountings presented or pleaded in the Arbitration. Within seven (7)
calendar days of the Appellant’s delivery of the Memorandum in Support, as
applicable, the Appellee shall deliver to the Appeal Panel and to the Appellant
a Memorandum in Opposition to the Memorandum in Support. Within seven (7)
calendar days of the Appellee’s delivery of the Memorandum in Opposition, as
applicable, the Appellant shall deliver to the Appeal Panel and to the Appellee
a Reply Memorandum to the Memorandum in Opposition. If the Appellant shall fail
to substantially comply with the requirements of clause (i) of this subparagraph
(a), the Appellant shall lose its




- 6 -

--------------------------------------------------------------------------------




right to appeal the Arbitration Award, and the Arbitration Award shall be final.
 If the Appellee shall fail to deliver the Memorandum in Opposition as required
above, or if the Appellant shall fail to deliver the Reply Memorandum as
required above, then the Appellee or the Appellant, as the case may be, shall
lose its right to so deliver the same, and the Appeal shall proceed regardless.




(b)     Subject to subparagraph (a) above, the parties hereby agree that the
Appeal must be heard by the Appeal Panel within thirty (30) calendar days of the
Appeal Commencement Date, and that the Appeal Panel must render its decision
within thirty (30) calendar days after the Appeal is heard (and in no event
later than sixty (60) calendar days after the Appeal Commencement Date).




5.5     Appeal Panel Award.  The Appeal Panel shall issue its decision (the
“Appeal Panel Award”) through the lead arbitrator on the Appeal Panel.
 Notwithstanding any other provision contained herein, the Appeal Panel Award
shall (a) supersede in its entirety and make of no further force or effect the
Arbitration Award (provided that any protective orders issued by the Original
Arbitrator shall remain in full force and effect), (b) be final and binding upon
the parties, with no further rights of appeal, (c) be the sole and exclusive
remedy between the parties regarding any Claims, counterclaims, issues, or
accountings presented or pleaded in the Arbitration, and (d) be promptly payable
in United States dollars free of any tax, deduction or offset (with respect to
monetary awards).  Any costs or fees, including without limitation attorneys’
fees, incurred in connection with or incident to enforcing the Appeal Panel
Award shall, to the maximum extent permitted by law, be charged against the
party resisting such enforcement. The Appeal Panel Award shall include Default
Interest (with respect to monetary awards) at the rate specified in the Note for
Default Interest both before and after the Arbitration Award. Judgment upon the
Appeal Panel Award will be entered and enforced by a state or federal court
sitting in Salt Lake County, Utah.




5.6     Relief.  The Appeal Panel shall have the right to award or include in
the Appeal Panel Award any relief which the Appeal Panel deems proper under the
circumstances, including, without limitation, specific performance and
injunctive relief, provided that the Appeal Panel may not award exemplary or
punitive damages.




5.7     Fees and Costs.  As part of the Appeal Panel Award, the Appeal Panel is
hereby directed to require the losing party (the party being awarded the least
amount of money by the arbitrator, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) to (a) pay the full amount of any unpaid costs and
fees of the Arbitration and the Appeal Panel, and (b) reimburse the prevailing
party (the party being awarded the most amount of money by the Appeal Panel,
 which, for the avoidance of doubt, shall be determined without regard to any
statutory fines, penalties, fees, or other charges awarded to any part) the
reasonable attorneys’ fees, arbitrator and Appeal Panel costs and fees,
deposition costs, other discovery costs, and other expenses, costs or fees paid
or otherwise incurred by the prevailing party in connection with the Arbitration
(including without limitation in connection with the Appeal).




6.    Miscellaneous.




6.1     Severability. If any part of these Arbitration Provisions is found to
violate or be illegal under applicable law, then such provision shall be
modified to the minimum extent necessary to make such provision enforceable
under applicable law, and the remainder of the Arbitration Provisions shall
remain unaffected and in full force and effect.




6.2     Governing Law.  These Arbitration Provisions shall be governed by the
laws of the State of Utah without regard to the conflict of laws principles
therein.    




6.3     Interpretation.  The headings of these Arbitration Provisions are for
convenience of reference only and shall not form part of, or affect the
interpretation of, these Arbitration Provisions.




6.4     Waiver. No waiver of any provision of these Arbitration Provisions shall
be effective unless it is in the form of a writing signed by the party granting
the waiver.




6.5     Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of these Arbitration Provisions.




- 7 -

--------------------------------------------------------------------------------




Exhibit A




SECURED CONVERTIBLE PROMISSORY NOTE




Effective Date: July 22, 2019

U.S. $1,105,000.00




FOR VALUE RECEIVED, Growlife, Inc., a Delaware corporation (“Borrower”),
promises to pay to Odyssey Research and Trading, LLC, a Utah limited liability
company, or its successors or assigns (“Lender”), $1,105,000.00 and any
interest, fees, charges, and late fees on the date that is twelve (12) months
after the Purchase Price Date (the “Maturity Date”) in accordance with the terms
set forth herein and to pay interest on the Outstanding Balance (including all
Tranches (as defined below), both Conversion Eligible Tranches (as defined
below) and Subsequent Tranches (as defined below) that have not yet become
Conversion Eligible Tranches) at the rate of ten percent (10%) per annum from
the Purchase Price Date until the same is paid in full. This Secured Convertible
Promissory Note (this “Note”) is issued and made effective as of July 22, 2019
(the “Effective Date”). This Note is issued pursuant to that certain Securities
Purchase Agreement dated July 22, 2019, as the same may be amended from time to
time, by and between Borrower and Lender (the “Purchase Agreement”). All
interest calculations hereunder shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound daily and shall
be payable in accordance with the terms of this Note. Certain capitalized terms
used herein are defined in Attachment 1 attached hereto and incorporated herein
by this reference.




This Note carries an OID of $100,000.00. In addition, Borrower agrees to pay
$5,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note shall be $1,000,000.00 (the “Purchase Price”),
computed as follows: $1,105,000.00 original principal balance, less the OID,
less the Transaction Expense Amount. The Purchase Price shall be payable by
delivery to Borrower at Closing of the Investor Notes (as defined in the
Purchase Agreement) and a wire transfer of immediately available funds in the
amount of the Initial Cash Purchase Price (as defined in the Purchase
Agreement). This Note shall be comprised of ten (10) tranches (each, a
“Tranche”), consisting of (i) an initial Tranche in an amount equal to
$65,500.00 and any interest, costs, fees or charges accrued thereon or added
thereto under the terms of this Note and the other Transaction Documents (as
defined in the Purchase Agreement) (the “Initial Tranche”), and (ii) nine (9)
additional Tranches, one (1) in the amount of $159,500.00 and eight (8) in the
amount of $110,000.00, plus any interest, costs, fees or charges accrued thereon
or added thereto under the terms of this Note and the other Transaction
Documents (each, a “Subsequent Tranche”). The Initial Tranche shall correspond
to the Initial Cash Purchase Price, $5,500.00 of the OID and the Transaction
Expense Amount, and may be converted into shares of Common Stock (as defined
below) any time subsequent to the Purchase Price Date. The first Subsequent
Tranche shall correspond to Investor Note #1 and $14,500.00 of the OID, the
second Subsequent Tranche shall correspond to Investor Note #2 and $10,000.00 of
the OID, the third Subsequent Tranche shall correspond to Investor Note #3 and
$10,000.00 of the OID, the fourth Subsequent Tranche shall correspond to
Investor Note #4 and $10,000.00 of the OID, the fifth Subsequent Tranche shall
correspond to Investor Note #5 and $10,000.00 of the OID, the sixth Subsequent
Tranche shall correspond to Investor Note #6 and $10,000.00 of the OID; the
seventh Subsequent Tranche shall correspond to Investor Note #7 and $10,000.00
of the OID; the eighth Subsequent Tranche shall correspond to Investor Note #8
and $10,000.00 of the OID; and the ninth Subsequent Tranche shall correspond to
Investor Note #9 and $10,000.00. Lender’s right to convert any portion of any of
the Subsequent Tranches is conditioned upon Lender’s payment in full of the
Investor Note corresponding to such Subsequent Tranche (upon the satisfaction of
such condition, such Subsequent Tranche becomes a “Conversion Eligible
Tranche”). In the event Lender exercises its




- 8 -

--------------------------------------------------------------------------------




Lender Offset Right (as defined below) with respect to a portion of an Investor
Note and pays in full the remaining outstanding balance of such Investor Note,
the Subsequent Tranche that corresponds to such Investor Note shall be deemed to
be a Conversion Eligible Tranche only for the portion of such Tranche that was
paid for in cash by Lender and the portion of such Investor Note that was offset
pursuant to Lender’s exercise of the Lender Offset Right shall not be included
in the applicable Conversion Eligible Tranche. For the avoidance of doubt,
subject to the other terms and conditions hereof, the Initial Tranche shall be
deemed a Conversion Eligible Tranche as of the Purchase Price Date for all
purposes hereunder and may be converted in whole or in part at any time
subsequent to the Purchase Price Date, and each Subsequent Tranche that becomes
a Conversion Eligible Tranche may be converted in whole or in part at any time
subsequent to the first date on which such Subsequent Tranche becomes a
Conversion Eligible Tranche. For all purposes hereunder, Conversion Eligible
Tranches shall be converted (or redeemed, as applicable) in order of the
lowest-numbered Conversion Eligible Tranche and Conversion Eligible Tranches may
be converted (or redeemed, as applicable) in one or more separate Conversions
(as defined below), as determined in Lender’s sole discretion. At all times
hereunder, the aggregate amount of any costs, fees or charges incurred by or
assessable against Borrower hereunder, including, without limitation, any fees,
charges or premiums incurred in connection with an Event of Default (as defined
below), shall be added to the lowest-numbered then-current Conversion Eligible
Tranche.




1.        Payment; Prepayment.




1.1.     Payment. Provided there is an Outstanding Balance, on each Redemption
Date (as defined below), Borrower shall pay to Lender an amount equal to the
Redemption Amount (as defined below) due on such Redemption Date in accordance
with Section 8. All payments owing hereunder shall be in lawful money of the
United States of America or Conversion Shares (as defined below), as provided
for herein, and delivered to Lender at the address or bank account furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid interest, and thereafter, to (d) principal.




1.2.     Prepayment. Notwithstanding the foregoing, so long as Borrower has not
received a Lender Conversion Notice (as defined below) or a Redemption Notice
(as defined below) from Lender where the applicable Conversion Shares have not
yet been delivered and so long as no Event of Default has occurred since the
Effective Date (whether declared by Lender or undeclared and regardless of
whether or not cured), then Borrower shall have the right, exercisable on not
less than five (5) Trading Days prior written notice to Lender to prepay the
Outstanding Balance of this Note, in full, in accordance with this Section 1.
Any notice of prepayment hereunder (an “Optional Prepayment Notice”) shall be
delivered to Lender at its registered address and shall state: (i) that Borrower
is exercising its right to prepay this Note, and (ii) the date of prepayment,
which shall be not less than five (5) Trading Days from the date of the Optional
Prepayment Notice. On the date fixed for prepayment (the “Optional Prepayment
Date”), Borrower shall make payment of the Optional Prepayment Amount (as
defined below) to or upon the order of Lender as may be specified by Lender in
writing to Borrower. If Borrower exercises its right to prepay this Note,
Borrower shall make payment to Lender of an amount in cash equal to 110% (the
“Prepayment Premium”) multiplied by the then Outstanding Balance of this Note
(the “Optional Prepayment Amount”). In the event Borrower delivers the Optional
Prepayment Amount to Lender prior to the Optional Prepayment Date or without
delivering an Optional Prepayment Notice to Lender as set forth herein without
Lender’s prior written consent, the Optional Prepayment Amount shall not be
deemed to have been paid to Lender until the Optional Prepayment Date. Moreover,
in such event the Optional Prepayment Liquidated Damages Amount will
automatically be added to the Outstanding Balance of this Note on the day
Borrower delivers the Optional Prepayment Amount to Lender. In the event
Borrower delivers the Optional Prepayment Amount without an Optional Prepayment
Notice, then the Optional Prepayment Date will be deemed to be the date that is
five (5) Trading Days from the date that the Optional Prepayment Amount was
delivered to Lender and Lender shall be entitled to exercise its




- 9 -

--------------------------------------------------------------------------------




conversion rights set forth herein during such five (5) day period. In addition,
if Borrower delivers an Optional Prepayment Notice and fails to pay the Optional
Prepayment Amount due to Lender within two (2) Trading Days following the
Optional Prepayment Date, Borrower shall forever forfeit its right to prepay
this Note.




2.        Security. This Note is secured by a certain Security Agreement of even
date herewith, as the same may be amended from time to time (the “Security
Agreement”), executed by Borrower in favor of Lender encumbering all of
Borrower’s assets, as more specifically set forth in the Security Agreement, all
the terms and conditions of which are hereby incorporated into and made a part
of this Note.




3.        Lender Optional Conversion.




3.1.     Lender Conversions. Lender has the right at any time after the Purchase
Price Date until the Outstanding Balance has been paid in full, including
without limitation (a) until any Optional Prepayment Date (even if Lender has
received an Optional Prepayment Notice) or at any time thereafter with respect
to any amount that is not prepaid, and (b) during or after any Fundamental
Default Measuring Period, at its election, to convert (each instance of
conversion is referred to herein as a “Lender Conversion”) all or any part of
the Outstanding Balance into shares (“Lender Conversion Shares”) of fully paid
and non-assessable common stock, $0.0001 par value per share (“Common Stock”),
of Borrower as per the following conversion formula: the number of Lender
Conversion Shares equals the amount being converted (the “Conversion Amount”)
divided by the Lender Conversion Price (as defined below). Conversion notices in
the form attached hereto as Exhibit A (each, a “Lender Conversion Notice”) may
be effectively delivered to Borrower by any method of Lender’s choice (including
but not limited to facsimile, email, mail, overnight courier, or personal
delivery), and all Lender Conversions shall be cashless and not require further
payment from Lender. Borrower shall deliver the Lender Conversion Shares from
any Lender Conversion to Lender in accordance with Section 8.1 below.




3.2.     Lender Conversion Price. Subject to adjustment as set forth in this
Note, the price at which Lender has the right to convert all or any portion of
the Outstanding Balance into Common Stock is $0.01 per share of Common Stock
(the “Lender Conversion Price”). However, in the event the Market Capitalization
falls below the Minimum Market Capitalization at any time, then in such event
(a) the Lender Conversion Price for all Lender Conversions occurring after the
first date of such occurrence shall equal the lower of the Lender Conversion
Price and the Market Price as of any applicable date of Conversion, and (b) the
true-up provisions of Section 11 below shall apply to all Lender Conversions
that occur after the first date the Market Capitalization falls below the
Minimum Market Capitalization, provided that all references to the “Redemption
Notice” in Section 11 shall be replaced with references to a “Lender Conversion
Notice” for purposes of this Section 3.2, all references to “Redemption
Conversion Shares” in Section 11 shall be replaced with references to “Lender
Conversion Shares” for purposes of this Section 3.2, and all references to the
“Redemption Conversion Price” in Section 11 shall be replaced with references to
the “Lender Conversion Price” for purposes of this Section 3.2.




4.        Defaults and Remedies.




4.1.     Defaults. The following are events of default under this Note (each, an
“Event of Default”): (a) Borrower fails to pay any principal, interest, fees,
charges, or any other amount when due and payable hereunder; (b) Borrower fails
to deliver any Lender Conversion Shares in accordance with the terms hereof; (c)
Borrower fails to deliver any Redemption Conversion Shares (as defined below) or
True-Up Shares (as defined below) in accordance with the terms hereof; (d) a
receiver, trustee or other similar official shall be appointed over Borrower or
a material part of its assets and such appointment shall remain uncontested for
twenty (20) days or shall not be dismissed or discharged within sixty (60)




- 10 -

--------------------------------------------------------------------------------




days; (e) Borrower becomes insolvent or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any; (f) Borrower makes a general assignment for
the benefit of creditors; (g) Borrower files a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); (h) an involuntary
bankruptcy proceeding is commenced or filed against Borrower; (i) Borrower
defaults or otherwise fails to observe or perform any covenant, obligation,
condition or agreement of Borrower contained herein or in any other Transaction
Document, other than those specifically set forth in this Section 4.1 and
Section 4 of the Purchase Agreement; (j) any representation, warranty or other
statement made or furnished by or on behalf of Borrower to Lender herein, in any
Transaction Document, or otherwise in connection with the issuance of this Note
is false, incorrect, incomplete or misleading in any material respect when made
or furnished; (k) the occurrence of a Fundamental Transaction without Lender’s
prior written consent; (l) Borrower fails to establish and/or maintain the Share
Reserve as required under the Purchase Agreement; (m) any money judgment, writ
or similar process is entered or filed against Borrower or any subsidiary of
Borrower or any of its property or other assets for more than $100,000.00, and
shall remain unvacated, unbonded or unstayed for a period of twenty (20)
calendar days unless otherwise consented to by Lender; (n) Borrower fails to be
DWAC Eligible; (o) Borrower fails to observe or perform any covenant set forth
in Section 4 of the Purchase Agreement, or (p) Borrower breaches any covenant or
other term or condition contained in any Other Agreements.




4.2.     Remedies. At any time and from time to time after Lender becomes aware
of the occurrence of any Event of Default, Lender may accelerate this Note by
written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash at the Mandatory Default Amount. Notwithstanding the
foregoing, at any time following the occurrence of any Event of Default, Lender
may, at its option, elect to increase the Outstanding Balance by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare the Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (d), (e), (f), (g) or (h) of Section 4.1,
the Outstanding Balance as of the date of acceleration shall become immediately
and automatically due and payable in cash at the Mandatory Default Amount,
without any written notice required by Lender. At any time following the
occurrence of any Event of Default, upon written notice given by Lender to
Borrower, interest shall accrue on the Outstanding Balance beginning on the date
the applicable Event of Default occurred at an interest rate equal to the lesser
of 22% per annum or the maximum rate permitted under applicable law (“Default
Interest”); provided, however, that no Default Interest shall accrue during the
Fundamental Default Measuring Period. For the avoidance of doubt, Lender may
continue making Lender Conversions at any time following an Event of Default
until such time as the Outstanding Balance is paid in full. Borrower further
acknowledges and agrees that Lender may continue making Conversions following
the entry of any judgment or arbitration award in favor of Lender until such
time that the entire judgment amount or arbitration award is paid in full.
Borrower agrees that any judgment or arbitration award will, by its terms, be
made convertible into Common Stock. Any Conversions made following a judgment or
arbitration award shall be made pursuant to the following formula: the amount of
the judgment or arbitration award being converted divided by 80% of the lowest
Closing Bid Price in the ten (10) Trading Days immediately preceding the date of
Conversion. In such event, Borrower and Lender agree that it is their
expectation that any such judgment amount or arbitration award that is converted
will tack back to the Purchase Price Date for purposes of determining the
holding period under Rule 144. Borrower and Lender agree and stipulate that any
judgment or arbitration award entered against Borrower




- 11 -

--------------------------------------------------------------------------------




shall be reduced by $1,000.00 and such $1,000.00 shall become the new
Outstanding Balance of this Note and this Note shall expressly survive such
judgment or arbitration award. Additionally, following the occurrence of any
Event of Default, Borrower may, at its option, pay any Lender Conversion in cash
instead of Lender Conversion Shares by paying to Lender on or before the
applicable Delivery Date (as defined below) a cash amount equal to the number of
Lender Conversion Shares set forth in the applicable Lender Conversion Notice
multiplied by the highest intra-day trading price of the Common Stock that
occurs during the period beginning on the date the applicable Event of Default
occurred and ending on the date of the applicable Lender Conversion Notice. In
connection with acceleration described herein, Lender need not provide, and
Borrower hereby waives, any presentment, demand, protest or other notice of any
kind, and Lender may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and Lender shall have
all rights as a holder of the Note until such time, if any, as Lender receives
full payment pursuant to this Section 4.2. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.
Nothing herein shall limit Lender’s right to pursue any other remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to Borrower’s failure to
timely deliver Conversion Shares upon Conversion of the Notes as required
pursuant to the terms hereof.




4.3.     Fundamental Default Remedies. Notwithstanding anything to the contrary
herein, in addition to all other remedies set forth herein, after giving effect
to the Lender Offset Right (as defined below), which shall occur automatically
upon the occurrence of any Fundamental Default, the Fundamental Liquidated
Damages Amount shall be added to the Outstanding Balance upon Lender’s delivery
to Borrower of a notice (which notice Lender may deliver to Borrower at any time
following the occurrence of a Fundamental Default) setting forth its election to
declare a Fundamental Default and the Fundamental Liquidated Damages Amount that
will be added to the Outstanding Balance.




4.4.     Certain Additional Rights. Notwithstanding anything to the contrary
herein, in the event Borrower fails to make any payment when due or fails to
deliver any Conversion Shares as and when required under this Note, then (a) the
Lender Conversion Price for all Lender Conversions occurring after the date of
such failure to pay shall equal the lower of the Lender Conversion Price and the
Market Price as of any applicable date of Conversion, and (b) the true-up
provisions of Section 11 below shall apply to all Lender Conversions that occur
after the date of such failure to pay, provided that all references to the
“Redemption Notice” in Section 11 shall be replaced with references to a “Lender
Conversion Notice” for purposes of this Section 4.4, all references to
“Redemption Conversion Shares” in Section 11 shall be replaced with references
to “Lender Conversion Shares” for purposes of this Section 4.4, and all
references to the “Redemption Conversion Price” in Section 11 shall be replaced
with references to the “Lender Conversion Price” for purposes of this Section
4.4. For the avoidance of doubt, Lender’s exercise of the rights granted to it
pursuant to this Section 4.4 shall not relieve Borrower of its obligation to
continue paying the Redemption Amount on all future Redemption Dates.




5.        Unconditional Obligation; No Offset. Borrower acknowledges that this
Note is an unconditional, valid, binding and enforceable obligation of Borrower
not subject to offset (except as set forth in Section 20 below), deduction or
counterclaim of any kind. Borrower hereby waives any rights of offset it now has
or may have hereafter against Lender, its successors and assigns, and agrees to
make the payments or Conversions called for herein in accordance with the terms
of this Note. Notwithstanding the foregoing, any sale, assignment, hypothecation
or other transfer of the Note or a portion of the Note where in return Lender
receives consideration, the value of the consideration received by Lender will
offset any amounts owed by Borrower as of the date the consideration is received
by Lender.  




- 12 -

--------------------------------------------------------------------------------




6.        Waiver. No waiver of any provision of this Note shall be effective
unless it is in the form of a writing signed by the party granting the waiver.
No waiver of any provision or consent to any prohibited action shall constitute
a waiver of any other provision or consent to any other prohibited action,
whether or not similar. No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver or consent in the future
except to the extent specifically set forth in writing.




7.        Rights Upon Issuance of Securities.




7.1.     Subsequent Equity Sales. Except with respect to Excluded Securities, if
Borrower or any subsidiary thereof, as applicable, at any time this Note is
outstanding, shall sell, issue or grant any Common Stock, option to purchase
Common Stock, right to reprice, preferred shares convertible into Common Stock,
or debt, warrants, options or other instruments or securities to Lender or any
third party which are convertible into or exercisable or exchangeable for shares
of Common Stock (collectively, the “Equity Securities”), including without
limitation any Deemed Issuance, at an effective price per share less than the
then effective Lender Conversion Price (such issuance is referred to herein as a
“Dilutive Issuance”), then, the Lender Conversion Price shall be automatically
reduced and only reduced to equal such lower effective price per share. If the
holder of any Equity Securities so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options, or rights
per share which are issued in connection with such Dilutive Issuance, be
entitled to receive shares of Common Stock at an effective price per share that
is less than the Lender Conversion Price, such issuance shall be deemed to have
occurred for less than the Lender Conversion Price on the date of such Dilutive
Issuance, and the then effective Lender Conversion Price shall be reduced and
only reduced to equal such lower effective price per share. Such adjustments
described above to the Lender Conversion Price shall be permanent (subject to
additional adjustments under this section), and shall be made whenever such
Equity Securities are issued. Borrower shall notify Lender, in writing, no later
than the Trading Day following the issuance of any Equity Securities subject to
this Section 7.1, indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price, or other pricing terms
(such notice, the “Dilutive Issuance Notice”). For purposes of clarity, whether
or not Borrower provides a Dilutive Issuance Notice pursuant to this Section
7.1, upon the occurrence of any Dilutive Issuance, on the date of such Dilutive
Issuance the Lender Conversion Price shall be lowered to equal the applicable
effective price per share regardless of whether Borrower or Lender accurately
refers to such lower effective price per share in any subsequent Redemption
Notice or Lender Conversion Notice.




7.2.     Adjustment of Lender Conversion Price upon Subdivision or Combination
of Common Stock. Without limiting any provision hereof, if Borrower at any time
on or after the Effective Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Lender Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced.
Without limiting any provision hereof, if Borrower at any time on or after the
Effective Date combines (by combination, reverse stock split or otherwise) one
or more classes of its outstanding shares of Common Stock into a smaller number
of shares, the Lender Conversion Price in effect immediately prior to such
combination will be proportionately increased. Any adjustment pursuant to this
Section 7.2 shall become effective immediately after the effective date of such
subdivision or combination. If any event requiring an adjustment under this
Section 7.2 occurs during the period that a Lender Conversion Price is
calculated hereunder, then the calculation of such Lender Conversion Price shall
be adjusted appropriately to reflect such event.




7.3.     Other Events. In the event that Borrower (or any subsidiary) shall take
any action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect




- 13 -

--------------------------------------------------------------------------------




Lender from dilution or if any event occurs of the type contemplated by the
provisions of this Section 7 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then Borrower’s
board of directors shall in good faith determine and implement an appropriate
adjustment in the Lender Conversion Price so as to protect the rights of Lender,
provided that no such adjustment pursuant to this Section 7.3 will increase the
Lender Conversion Price as otherwise determined pursuant to this Section 7,
provided further that if Lender does not accept such adjustments as
appropriately protecting its interests hereunder against such dilution, then
Borrower’s board of directors and Lender shall agree, in good faith, upon an
independent investment bank of nationally recognized standing to make such
appropriate adjustments, whose determination shall be final and binding and
whose fees and expenses shall be borne by Borrower.




8.        Borrower Redemptions.




8.1.     Redemption Conversion Price. Subject to the adjustments set forth
herein, the conversion price for each Redemption Conversion (as defined below)
(the “Redemption Conversion Price”) shall be the lesser of (a) the Lender
Conversion Price, and (b) the Market Price.




8.2.     Redemption Conversions. Beginning on the date that is six (6) months
after the Purchase Price Date and continuing thereafter until the Maturity Date
(each date on which Lender delivers a Redemption Notice, a “Redemption Date”),
Lender shall have the right, exercisable at any time, to redeem a portion of the
Note in any amount (the “Redemption Amount”) up to the Maximum Monthly
Redemption Amount by providing Borrower with a notice substantially in the form
attached hereto as Exhibit B (each, a “Redemption Notice”). For the avoidance of
doubt, Lender may submit to Borrower one (1) or more Redemption Notices in any
given calendar month, provided that the aggregate amount being redeemed in any
calendar month does not exceed the Maximum Monthly Redemption Amount. Upon its
receipt of a Redemption Notice, Borrower shall pay the applicable Redemption
Amount to Lender in accordance with the provisions of this Section 8. Payments
of each Redemption Amount may be made (a) in cash, or (b) by converting such
Redemption Amount into shares of Common Stock (“Redemption Conversion Shares”,
and together with the Lender Conversion Shares, the “Conversion Shares”) in
accordance with this Section 8 (each, a “Redemption Conversion”) per the
following formula: the number of Redemption Conversion Shares equals the portion
of the applicable Redemption Amount being converted divided by the Redemption
Conversion Price, or (c) by any combination of the foregoing, so long as the
cash is delivered to Lender on the second Trading Day immediately following the
applicable Redemption Date and the Redemption Conversion Shares are delivered to
Lender on or before the applicable Delivery Date. Notwithstanding the foregoing,
Borrower will not be entitled to elect a Redemption Conversion with respect to
any portion of any applicable Redemption Amount and shall be required to pay the
entire amount of such Redemption Amount in cash if on the applicable Redemption
Date there is an Equity Conditions Failure, and such failure is not waived in
writing by Lender. Notwithstanding that failure to repay this Note in full by
the Maturity Date is an Event of Default, the Redemption Dates shall continue
after the Maturity Date pursuant to this Section 8 until the Outstanding Balance
is repaid in full, provided that the aggregate Redemption Amounts in any given
calendar month following an Event of Default may exceed the Maximum Monthly
Redemption Amount.




8.3.     Allocation of Redemption Amounts. Following its receipt of a Redemption
Notice, Borrower may either ratify Lender’s proposed allocation in the
applicable Redemption Notice or elect to change the allocation by written notice
to Lender by email or fax within twenty-four (24) hours of its receipt of such
Redemption Notice, so long as the sum of the cash payments and the amount of
Redemption Conversions equal the applicable Redemption Amount. If Borrower fails
to notify Lender of its election to change the allocation prior to the deadline
set forth in the previous sentence, it shall be deemed to have ratified and
accepted the allocation set forth in the applicable Redemption Notice




- 14 -

--------------------------------------------------------------------------------




prepared by Lender. Borrower acknowledges and agrees that the amounts and
calculations set forth thereon are subject to correction or adjustment because
of error, mistake, or any adjustment resulting from an Event of Default or other
adjustment permitted under the Transaction Documents (an “Adjustment”).
Furthermore, no error or mistake in the preparation of such notices, or failure
to apply any Adjustment that could have been applied prior to the preparation of
a Redemption Notice may be deemed a waiver of Lender’s right to enforce the
terms of any Note, even if such error, mistake, or failure to include an
Adjustment arises from Lender’s own calculation. Borrower shall deliver the
Redemption Conversion Shares from any Redemption Conversion to Lender in
accordance with Section 8.1 below on or before each applicable Delivery Date. If
Borrower elects to pay a Redemption Amount in cash, such payment must be
delivered on the second Trading Day immediately following the Redemption Date.
If Borrowers elects to make a payment in cash and fails to make such payment by
the required due date on two (2) separate occasions, Borrower shall lose the
right to make payments of Redemption Amounts in cash in the future without
Lender’s written consent.




9.        Method of Conversion Share Delivery. On or before the close of
business on the third (3rd) Trading Day following the Redemption Date or the
third (3rd) Trading Day following the date of delivery of a Lender Conversion
Notice, as applicable (the “Delivery Date”), Borrower shall, provided it is DWAC
Eligible at such time, deliver or cause its transfer agent to deliver the
applicable Conversion Shares electronically via DWAC to the account designated
by Lender in the applicable Lender Conversion Notice or Redemption Notice. If
Borrower is not DWAC Eligible, it shall deliver to Lender or its broker (as
designated in the Lender Conversion Notice or Redemption Notice, as applicable),
via reputable overnight courier, a certificate representing the number of shares
of Common Stock equal to the number of Conversion Shares to which Lender shall
be entitled, registered in the name of Lender or its designee. For the avoidance
of doubt, Borrower has not met its obligation to deliver Conversion Shares by
the Delivery Date unless Lender or its broker, as applicable, has actually
received the certificate representing the applicable Conversion Shares no later
than the close of business on the relevant Delivery Date pursuant to the terms
set forth above. Moreover, and notwithstanding anything to the contrary herein
or in any other Transaction Document, in the event Borrower or its transfer
agent refuses to deliver any Conversion Shares to Lender on grounds that such
issuance is in violation of Rule 144 under the Securities Act of 1933, as
amended (“Rule 144”), Borrower shall deliver or cause its transfer agent to
deliver the applicable Conversion Shares to Lender with a restricted securities
legend, but otherwise in accordance with the provisions of this Section 8.1. In
conjunction therewith, Borrower will also deliver to Lender a written opinion
from its counsel or its transfer agent’s counsel opining as to why the issuance
of the applicable Conversion Shares violates Rule 144.




10.        Conversion Delays. If Borrower fails to deliver Conversion Shares or
True-Up Shares in accordance with the timeframes stated in Sections 8.1 or 11,
as applicable, Lender, at any time prior to selling all of those Conversion
Shares or True-Up Shares, as applicable, may rescind in whole or in part that
particular Conversion attributable to the unsold Conversion Shares or True-Up
Shares, with a corresponding increase to the Outstanding Balance (any returned
amount will tack back to the Purchase Price Date for purposes of determining the
holding period under Rule 144). In addition, for each Lender Conversion, in the
event that Lender Conversion Shares are not delivered by the fourth Trading Day
(inclusive of the day of the Lender Conversion), a late fee equal to the greater
of (a) $500.00 and (b) 2% of the applicable Lender Conversion Share Value
rounded to the nearest multiple of $100.00 (but in any event the cumulative
amount of such late fees for each Lender Conversion shall not exceed 200% of the
applicable Lender Conversion Share Value) will be assessed for each day after
the third Trading Day (inclusive of the day of the Lender Conversion) until
Lender Conversion Share delivery is made; and such late fee will be added to the
Outstanding Balance (such fees, the “Conversion Delay Late Fees”). For
illustration purposes only, if Lender delivers a Lender Conversion Notice to
Borrower pursuant to which Borrower is required to deliver 100,000 Lender
Conversion Shares to Lender and on the Delivery Date such Lender Conversion
Shares have a Lender Conversion Share Value of $20,000.00, then in such event




- 15 -

--------------------------------------------------------------------------------




a Conversion Delay Late Fee in the amount of $500.00 per day (the greater of
$500.00 per day and $20,000.00 multiplied by 2%, which is $400.00) would be
added to the Outstanding Balance of the Note until such Lender Conversion Shares
are delivered to Lender. For purposes of this example, if the Lender Conversion
Shares are delivered to Lender twenty (20) days after the applicable Delivery
Date, the total Conversion Delay Late Fees that would be added to the
Outstanding Balance would be $10,000.00 (20 days multiplied by $500.00 per day).
If the Lender Conversion Shares are delivered to Lender one hundred (100) days
after the applicable Delivery Date, the total Conversion Delay Late Fees that
would be added to the Outstanding Balance would be $40,000.00 (100 days
multiplied by $500.00 per day, but capped at 200% of the Lender Conversion Share
Value).




11.        True-Up. On the date that is twenty (20) Trading Days (a “True-Up
Date”) from each date that the Redemption Conversion Shares delivered by
Borrower to Lender become Free Trading, there shall be a true-up where Borrower
shall deliver to Lender additional Redemption Conversion Shares (“True-Up
Shares”) if the Redemption Conversion Price as of the True-Up Date is less than
the Redemption Conversion Price used in the applicable Redemption Notice. In
such event, Borrower shall deliver to Lender within three (3) Trading Days of
the True-Up Date (the “True-Up Share Delivery Date”) a number of True-Up Shares
equal to the difference between the number of Redemption Conversion Shares that
would have been delivered to Lender on the True-Up Date based on the Redemption
Conversion Price as of the True-Up Date and the number of Redemption Conversion
Shares originally delivered to Lender pursuant to the applicable Redemption
Notice. For the avoidance of doubt, if the Redemption Conversion Price as of the
True-Up Date is higher than the Redemption Conversion Price set forth in the
applicable Redemption Notice, then Borrower shall have no obligation to deliver
True-Up Shares to Lender, nor shall Lender have any obligation to return any
excess Redemption Conversion Shares to Borrower under any circumstance. For the
convenience of Borrower only, Lender may, in its sole discretion, deliver to
Borrower a notice (pursuant to a form of notice substantially in the form
attached hereto as Exhibit C) informing Borrower of the number of True-Up Shares
it is obligated to deliver to Lender as of any given True-Up Date, provided that
if Lender does not deliver any such notice, Borrower shall not be relieved of
its obligation to deliver True-Up Shares pursuant to this Section 11.
Notwithstanding the foregoing, if Borrower fails to deliver any required True-Up
Shares on or before any applicable True-Up Share Delivery Date, then in such
event the Outstanding Balance of this Note will automatically increase by a sum
equal to the number of True-Up Shares deliverable as of the applicable True-Up
Date multiplied by the Market Price for the Common Stock as of the applicable
True-Up Date (under Lender’s and Borrower’s expectations that any such increase
will tack back to the Purchase Price Date for purposes of determining the
holding period under Rule 144).




12.        Ownership Limitation. Notwithstanding anything to the contrary
contained in this Note or the other Transaction Documents, if at any time Lender
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause Lender (together with its affiliates)
to beneficially own a number of shares exceeding 4.99% of the number of shares
of Common Stock outstanding on such date (including for such purpose the shares
of Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of Common Stock which would exceed the
Maximum Percentage. For purposes of this section, beneficial ownership of Common
Stock will be determined pursuant to Section 13(d) of the 1934 Act. The shares
of Common Stock issuable to Lender that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Borrower
will reserve the Ownership Limitation Shares for the exclusive benefit of
Lender. From time to time, Lender may notify Borrower in writing of the number
of the Ownership Limitation Shares that may be issued to Lender without causing
Lender to exceed the Maximum Percentage. Upon receipt of such notice, Borrower
shall be unconditionally obligated to immediately issue such designated shares
to Lender, with a corresponding reduction in the number of the Ownership
Limitation Shares. Notwithstanding the forgoing, the term “4.99%” above shall be
replaced with “9.99%” at such time as the Market Capitalization is less than
$10,000,000.00.




- 16 -

--------------------------------------------------------------------------------




Notwithstanding any other provision contained herein, if the term “4.99%” is
replaced with “9.99%” pursuant to the preceding sentence, such increase to
“9.99%” shall remain at 9.99% until increased, decreased or waived by Lender as
set forth below. By written notice to Borrower, Lender may increase, decrease or
waive the Maximum Percentage as to itself but any such waiver will not be
effective until the 61st day after delivery thereof. The foregoing 61-day notice
requirement is enforceable, unconditional and non-waivable and shall apply to
all affiliates and assigns of Lender.




13.        Payment of Collection Costs. If this Note is placed in the hands of
an attorney for collection or enforcement prior to commencing arbitration or
legal proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys’ fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.




14.        Opinion of Counsel. In the event that an opinion of counsel is needed
for any matter related to this Note, Lender has the right to have any such
opinion provided by its counsel. Lender also has the right to have any such
opinion provided by Borrower’s counsel.




15.        Governing Law; Venue. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.




16.        Resolution of Disputes.




16.1.     Arbitration of Disputes. By its acceptance of this Note, each party
agrees to be bound by the Arbitration Provisions (as defined in the Purchase
Agreement) set forth as an exhibit to the Purchase Agreement.




16.2.     Calculation Disputes. Notwithstanding the Arbitration Provisions, in
the case of a dispute as to any Calculation (as defined in the Purchase
Agreement), such dispute will be resolved in the manner set forth in the
Purchase Agreement.




17.        Cancellation. After repayment or conversion of the entire Outstanding
Balance (including without limitation delivery of True-Up Shares pursuant to the
payment of the final Redemption Amount, if applicable), this Note shall be
deemed paid in full, shall automatically be deemed canceled, and shall not be
reissued.




18.        Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.




19.        Assignments. Borrower may not assign this Note without the prior
written consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.




20.        Offset Rights. Notwithstanding anything to the contrary herein or in
any of the other Transaction Documents, (a) the parties hereto acknowledge and
agree that Lender maintains a right of




- 17 -

--------------------------------------------------------------------------------




offset pursuant to the terms of the Investor Notes  that, under certain
circumstances, permits Lender to deduct amounts owed by Borrower under this Note
from amounts otherwise owed by Lender under the Investor Notes  (the “Lender
Offset Right”), and (b) at any time Borrower shall be entitled to deduct and
offset any amount owing by the initial Lender under the Investor Notes  from any
amount owed by Borrower under this Note (the “Borrower Offset Right”). In order
to exercise the Borrower Offset Right, Borrower must deliver to Lender (a) a
completed and signed Borrower Offset Right Notice in the form attached hereto as
Exhibit D, (b) the original Investor Note being offset marked “cancelled” or, in
the event the applicable Investor Note has been lost, stolen or destroyed, a
lost note affidavit in a form reasonably acceptable to Lender, and (c) a check
payable to Lender in the amount of $250.00. In the event that Borrower’s
exercise of the Borrower Offset Right results in the full satisfaction of
Borrower’s obligations under this Note, Lender shall return the original Note to
Borrower marked “cancelled” or, in the event this Note has been lost, stolen or
destroyed, a lost note affidavit in a form reasonably acceptable to Borrower.
For the avoidance of doubt, Borrower shall not incur any Prepayment Premium set
forth in Section 1 hereof with respect to any portions of this Note that are
satisfied by way of a Borrower Offset Right.




21.        Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Note and the documents and
instruments entered into in connection herewith.




22.        Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
the subsection of the Purchase Agreement titled “Notices.”




23.        Liquidated Damages. Lender and Borrower agree that in the event
Borrower fails to comply with any of the terms or provisions of this Note,
Lender’s damages would be uncertain and difficult (if not impossible) to
accurately estimate because of the parties’ inability to predict future interest
rates, future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender’s and Borrower’s expectations that any such liquidated
damages will tack back to the Purchase Price Date for purposes of determining
the holding period under Rule 144).




24.        Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY WAIVES
ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.




25.        Voluntary Agreement. Borrower has carefully read this Note and has
asked any questions needed for Borrower to understand the terms, consequences
and binding effect of this Note and fully understand them. Borrower has had the
opportunity to seek the advice of an attorney of Borrower’s choosing, or has
waived the right to do so, and is executing this Note voluntarily and without
any duress or undue influence by Lender or anyone else.




26.        Severability. If any part of this Note is construed to be in
violation of any law, such part shall be modified to achieve the objective of
Borrower and Lender to the fullest extent permitted by law and the balance of
this Note shall remain in full force and effect.




- 18 -

--------------------------------------------------------------------------------




27.        Par Value Adjustments. If at any time Lender delivers a Conversion
Notice to Borrower and as of such date the Conversion Price would be less than
the Par Value, then, as liquidated damages, Company must pay to Lender the Par
Value Adjustment Amount in cash within one (1) Trading Day of delivery of the
applicable Conversion Notice (a “Par Value Adjustment”). If Borrower does not
deliver the Par Value Adjustment Amount as required, then such amount shall
automatically be added to the Outstanding Balance. The number of Conversion
Shares deliverable pursuant to any relevant Conversion Notice following a Par
Value Adjustment shall be equal to (a) the Conversion Amount, divided by (b) the
Par Value. In the event of a Par Value Adjustment, Lender will use a Conversion
Notice in substantially the form attached hereto as Exhibit E.







[Remainder of page intentionally left blank; signature page follows]







- 19 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.




BORROWER:




Growlife, Inc.







By: /s/ Marco Hegyi

Name: Marco Hegyi

Title:   Chief Executive Officer




ACKNOWLEDGED, ACCEPTED AND AGREED:




LENDER:




Odyssey Research and Trading, LLC




By: Iliad Management, LLC, its Manager




By: Fife Trading, Inc., its Manager




By: /s/ John Fife

 John M. Fife, President







[Signature Page to Secured Convertible Promissory Note]




- 20 -

--------------------------------------------------------------------------------




ATTACHMENT 1

DEFINITIONS




For purposes of this Note, the following terms shall have the following
meanings:




A1.        “Adjusted Outstanding Balance” means the Outstanding Balance of this
Note as of the date the applicable Fundamental Default occurred less any
Conversion Delay Late Fees included in such Outstanding Balance.

 

A2.        “Approved Stock Plan” means any equity compensation plan which has
been approved by the shareholders of Borrower and is in effect as of the
Purchase Price Date, pursuant to which Borrower’s securities may be issued to
any employee, officer or director for services provided to Borrower.

 

A3.        “Bloomberg” means Bloomberg L.P. (or if that service is not then
reporting the relevant information regarding the Common Stock, a comparable
reporting service of national reputation selected by Lender and reasonably
satisfactory to Borrower).

 

A4.        “Closing Bid Price” and “Closing Trade Price” means the last closing
bid price and last closing trade price, respectively, for the Common Stock on
its principal market, as reported by Bloomberg, or, if its principal market
begins to operate on an extended hours basis and does not designate the closing
bid price or the closing trade price (as the case may be) then the last bid
price or last trade price, respectively, of the Common Stock prior to
4:00:00 p.m., New York time, as reported by Bloomberg, or, if its principal
market is not the principal securities exchange or trading market for the Common
Stock, the last closing bid price or last trade price, respectively, of the
Common Stock on the principal securities exchange or trading market where the
Common Stock is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last closing bid price or last trade price, respectively, of
the Common Stock in the over-the-counter market on the electronic bulletin board
for the Common Stock as reported by Bloomberg, or, if no closing bid price or
last trade price, respectively, is reported for the Common Stock by Bloomberg,
the average of the bid prices, or the ask prices, respectively, of any market
makers for the Common Stock as reported by OTC Markets Group, Inc., and any
successor thereto. If the Closing Bid Price or the Closing Trade Price cannot be
calculated for the Common Stock on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Trade Price (as the case may be) of
the Common Stock on such date shall be the fair market value as mutually
determined by Lender and Borrower. If Lender and Borrower are unable to agree
upon the fair market value of the Common Stock, then such dispute shall be
resolved in accordance with the procedures in Section 16.2. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.

 

A5.        “Conversion” means a Lender Conversion under Section 3 or a
Redemption Conversion under Section 8.

 

A6.        “Conversion Eligible Outstanding Balance” means the Outstanding
Balance of this Note less the sum of each Subsequent Tranche that has not yet
become a Conversion Eligible Tranche (i.e., Lender has not yet paid the
outstanding balance of the Investor Note that corresponds to such Subsequent
Tranche).

 

A7.        “Conversion Factor” means 65%, subject to the following adjustments.
If at any time after the Effective Date, Borrower is not DWAC Eligible, then the
then-current Conversion Factor will automatically be reduced by 5% for all
future Conversions. If at any time after the Effective Date, the Conversion
Shares are not DTC Eligible, then the then-current Conversion Factor will
automatically be reduced by an additional 5% for all future Conversions.
Finally, in addition to the Default Effect, if any Major Default occurs after
the Effective Date, the Conversion Factor shall automatically be reduced for all
future Conversions by an additional 5% for each of the first three (3) Major
Defaults that occur after the Effective Date (for the avoidance of doubt, each
occurrence of any Major Default shall be deemed to be a separate occurrence for
purposes of the foregoing reductions in Conversion Factor, even if the same
Major Default occurs three (3) separate times). For example, the first time
Borrower is not DWAC Eligible, the Conversion Factor for future Conversions
thereafter will be reduced from 65% to 60% for purposes of this example.
Following such event, the first time the Conversion Shares are no longer DTC
Eligible, the Conversion Factor for future Conversions thereafter will be
reduced from 60% to 55% for purposes of this example. If, thereafter, there are
three (3) separate occurrences of a Major Default pursuant to Section 4.1(c),
then for purposes of this example the Conversion Factor would be reduced by 5%
for the first such occurrence, and so on for each of the second and third
occurrences of such Major Default.




Attachment 1 to Secured Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------




A8.        “Deemed Issuance” means an issuance of Common Stock that shall be
deemed to have occurred on the latest possible permitted date pursuant to the
terms hereof in the event Borrower fails to deliver Conversion Shares as and
when required pursuant to Section 8.1 of the Note. For the avoidance of doubt,
if Borrower has elected or is deemed under Section 8.3 to have elected to pay a
Redemption Amount in Redemption Conversion Shares and fails to deliver such
Redemption Conversion Shares, such failure shall be considered a Deemed Issuance
hereunder even if an Equity Conditions Failure exists at that time or other
relevant date of determination.

 

A9.        “Default Effect” means multiplying the Conversion Eligible
Outstanding Balance as of the date the applicable Event of Default occurred by
(a) 15% for each occurrence of any Major Default, or (b) 5% for each occurrence
of any Minor Default, and then adding the resulting product to the Outstanding
Balance as of the date the applicable Event of Default occurred, with the sum of
the foregoing then becoming the Outstanding Balance under this Note as of the
date the applicable Event of Default occurred; provided that the Default Effect
may only be applied three (3) times hereunder with respect to Major Defaults and
three (3) times hereunder with respect to Minor Defaults; and provided further
that the Default Effect shall not apply to any Event of Default pursuant to
Section 4.1(b) hereof.

 

A10.      “DTC” means the Depository Trust Company or any successor thereto.

 

A11.      “DTC Eligible” means, with respect to the Common Stock, that such
Common Stock is eligible to be deposited in certificate form at the DTC, cleared
and converted into electronic shares by the DTC and held in the name of the
clearing firm servicing Lender’s brokerage firm for the benefit of Lender.

 

A12.      “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program.

 

A13.      “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

 

A14.      “DWAC Eligible” means that (a) Borrower’s Common Stock is eligible at
DTC for full services pursuant to DTC’s operational arrangements, including
without limitation transfer through DTC’s DWAC system, (b) Borrower has been
approved (without revocation) by DTC’s underwriting department, (c) Borrower’s
transfer agent is approved as an agent in the DTC/FAST Program, (d) the
Conversion Shares are otherwise eligible for delivery via DWAC; (e) Borrower has
previously delivered all Conversion Shares to Lender via DWAC; and (f)
Borrower’s transfer agent does not have a policy prohibiting or limiting
delivery of the Conversion Shares via DWAC.

 

A15.      “Equity Conditions Failure” means that any of the following conditions
has not been satisfied during any applicable Equity Conditions Measuring Period
(as defined below): (a) with respect to the applicable date of determination all
of the Conversion Shares would be freely tradable under Rule 144 or without the
need for registration under any applicable federal or state securities laws (in
each case, disregarding any limitation on conversion of this Note); (b) on each
day during the period beginning one month prior to the applicable date of
determination and ending on and including the applicable date of determination
(the “Equity Conditions Measuring Period”), the Common Stock is listed or
designated for quotation (as applicable) on any of NYSE, NASDAQ, OTCQX, OTCQB,
or OTC Pink Current Information (each, an “Eligible Market”) and shall not have
been suspended from trading on any such Eligible Market (other than suspensions
of not more than two (2) Trading Days and occurring prior to the applicable date
of determination due to business announcements by Borrower); (c) on each day
during the Equity Conditions Measuring Period, Borrower shall have delivered all
shares of Common Stock issuable upon conversion of this Note on a timely basis
as set forth in Section 8.1 hereof and all other shares of capital stock
required to be delivered by Borrower on a timely basis as set forth in the other
Transaction Documents; (d) any shares of Common Stock to be issued in connection
with the event requiring determination may be issued in full without violating
Section 12 hereof (Lender acknowledges that Borrower shall be entitled to assume
that this condition has been met for all purposes hereunder absent written
notice from Lender); (e) any shares of Common Stock to be issued in connection
with the event requiring determination may be issued in full without violating
the rules or regulations of the Eligible Market on which the Common Stock is
then listed or designated for quotation (as applicable); (f) on each day during
the Equity Conditions Measuring Period, no public announcement of a pending,
proposed or intended Fundamental Transaction shall have occurred which has not
been abandoned, terminated or consummated; (g) Borrower shall have no knowledge
of any fact that would reasonably be expected to cause any of the Conversion
Shares to not be freely tradable without the need for registration under any
applicable state securities laws (in each case, disregarding any limitation on
conversion of this Note); (h) on each day during the Equity Conditions Measuring
Period, Borrower otherwise shall have been in material compliance with each, and
shall not have breached any, term, provision, covenant, representation or
warranty of any Transaction




Attachment 1 to Secured Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------




Document; (i) without limiting clause (j) above, on each day during the Equity
Conditions Measuring Period, there shall not have occurred an Event of Default
or an event that with the passage of time or giving of notice would constitute
an Event of Default; (k) on each Redemption Date, the average and median daily
dollar volume of the Common Stock on its principal market for the previous
twenty (20) Trading Days shall be greater than $50,000.00; (l) the ten (10) day
average VWAP of the Common Stock is greater than $0.005, and (m) the Common
Stock shall be DWAC Eligible as of each applicable Redemption Date or other date
of determination.

 

A16.      “Excluded Securities” means any shares of Common Stock, options, or
convertible securities issued or issuable in connection with any Approved Stock
Plan; provided that the option term, exercise price or similar provisions of any
issuances pursuant to such Approved Stock Plan are not amended, modified or
changed on or after the Purchase Price Date.

 

A17.      “Free Trading” means that (a) the shares or certificate(s)
representing the applicable shares of Common Stock have been cleared and
approved for public resale by the compliance departments of Lender’s brokerage
firm and the clearing firm servicing such brokerage, and (b) such shares are
held in the name of the clearing firm servicing Lender’s brokerage firm and have
been deposited into such clearing firm’s account for the benefit of Lender.

 

A18.      “Fundamental Default” means that Borrower either fails to pay the
entire Outstanding Balance to Lender on or before the Maturity Date or fails to
pay the Mandatory Default Amount within three (3) Trading Days of the date
Lender delivers any notice of acceleration to Borrower pursuant to Section 4.2
of this Note.

 

A19.      “Fundamental Default Conversion Value” means the Adjusted Outstanding
Balance multiplied by the highest Fundamental Default Ratio that occurs during
the Fundamental Default Measuring Period.

 

A20.      “Fundamental Default Measuring Period” means a number of months equal
to the Outstanding Balance as of the date the Fundamental Default occurred
divided by the Redemption Amount, with such number being rounded up to the next
whole month; provided, however, that if Borrower repays the entire Outstanding
Balance prior to the conclusion of the Fundamental Default Measuring Period, the
Fundamental Default Measuring Period shall end on the date of repayment. For
illustration purposes only, if the Outstanding Balance were equal to $125,000.00
as of the date a Fundamental Default occurred and if the Redemption Amount were
$28,500.00, then the Fundamental Default Measuring Period would equal five (5)
months calculated as follows: $125,000.00/$28,500.00 equals 4.386, rounded up to
five (5).

 

A21.      “Fundamental Default Ratio” means a ratio that will be calculated on
each Trading Day during the Fundamental Default Measuring Period by dividing the
Closing Trade Price for the Common Stock on a given Trading Day by the Lender
Conversion Price (as adjusted pursuant to the terms hereof) in effect for such
Trading Day.

 

A22.      “Fundamental Liquidated Damages Amount” means the greater of (a) (i)
the quotient of the Outstanding Balance on the date the Fundamental Default
occurred divided by the then-current Conversion Factor, minus (ii) the
Outstanding Balance on the date the Fundamental Default occurred, or (b) the
Fundamental Default Conversion Value.

 

A23.      “Fundamental Transaction” means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or




Attachment 1 to Secured Convertible Promissory Note, Page 3

--------------------------------------------------------------------------------




indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or (b) any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.

 

A24.      “Lender Conversion Share Value” means the product of the number of
Lender Conversion Shares deliverable pursuant to any Lender Conversion
multiplied by the Closing Trade Price of the Common Stock on the Delivery Date
for such Lender Conversion.

 

A25.      “Major Default” means any Event of Default occurring under Sections
4.1(a), 4.1(c), 4.1(l), or 4.1(o) of this Note.

 

A26.      “Mandatory Default Amount” means the greater of (a) the Outstanding
Balance (including all Tranches, both Conversion Eligible Tranches and
Subsequent Tranches that have not yet become Conversion Eligible Tranches)
divided by the Redemption Conversion Price on the date the Mandatory Default
Amount is demanded, multiplied by the VWAP on the date the Mandatory Default
Amount is demanded, or (b) the Outstanding Balance following the application of
the Default Effect.

 

A27.      “Market Capitalization” means a number equal to (a) the average VWAP
of the Common Stock for the immediately preceding fifteen (15) Trading Days,
multiplied by (b) the aggregate number of outstanding shares of Common Stock as
reported on Borrower’s most recently filed Form 10-Q or Form 10-K.

 

A28.      “Market Price” means the Conversion Factor multiplied by the average
of the three (3) lowest VWAPs during the twenty (20) Trading Days immediately
preceding the applicable Conversion.

 

A29.      “Maximum Monthly Redemption Amount” means $275,000.00, which is the
maximum aggregate Redemption Amount that may be redeemed in any calendar month.

 

A30.      “Minimum Market Capitalization” means $5,000,000.

 

A31.      “Minor Default” means any Event of Default that is not a Major Default
or a Fundamental Default.

 

A32.      “OID” means an original issue discount.

 

A33.      “Optional Prepayment Liquidated Damages Amount” means an amount equal
to the difference between (a) the product of (i) the number of shares of Common
Stock obtained by dividing (1) the applicable Optional Prepayment Amount by (2)
the Lender Conversion Price as of the date Borrower delivered the applicable
Optional Prepayment Amount to Lender, multiplied by (ii) the Closing Trade Price
of the Common Stock on the date Borrower delivered the applicable Optional
Prepayment Amount to Lender, and (b) the applicable Optional Prepayment Amount
paid by Borrower to Lender. For illustration purposes only, if the applicable
Optional Prepayment Amount were $50,000.00, the Lender Conversion Price as of
the date the Optional Prepayment Amount was paid to Lender was equal to $0.75
per share of Common Stock, and the Closing Trade Price of a share of Common
Stock as of such date was equal to $1.00, then the Optional Prepayment
Liquidated Damages Amount would equal $16,666.67 computed as follows: (a)
$66,666.67 (calculated as (i) (1) $50,000.00 divided by (2) $0.75 multiplied by
(ii) $1.00) minus (b) $50,000.00.

 

A34.      “Other Agreements” means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower’s ongoing
business operations.

 

A35.      “Outstanding Balance” means as of any date of determination, the
Purchase Price, as reduced or increased, as the case may be, pursuant to the
terms hereof for payment, Conversion, offset, or otherwise, plus the OID, the
Transaction Expense Amount, accrued but unpaid interest, collection and
enforcements costs (including attorneys’ fees) incurred by Lender, transfer,
stamp, issuance and similar taxes and fees related to Conversions, and any other
fees or charges (including without limitation Conversion Delay Late Fees)
incurred under this Note.

 

A36.      “Par Value” means the par value of the Common Stock on any relevant
date of determination. The Par Value as of the Effective Date is $0.0001.




Attachment 1 to Secured Convertible Promissory Note, Page 4

--------------------------------------------------------------------------------




A37.      “Par Value Adjustment Amount” means an amount calculated as follows:
(a) the number of Conversion Shares deliverable under a particular Conversion
Notice (prior to any Par Value Adjustment) multiplied by the Par Value, less (b)
the Conversion Amount (prior to any Par Value Adjustment), plus (c) $500.00. For
illustration purposes only, if for a given Conversion, the Conversion Amount was
$20,000.00, the Conversion Price was $0.0008 and the Par Value was $0.001 then
the Par Value Adjustment Amount would be $5,500.00 (25,000,000 Conversion Shares
($20,000.00/$0.0008) multiplied by the Par Value of $0.001 ($25,000.00) minus
the Conversion Amount of $20,000.00 plus $500.00 equals $5,500.00).

 

A38.      “Purchase Price Date” means the date the Initial Cash Purchase Price
is delivered by Lender to Borrower.

 

A39.      “Trading Day” means any day on which the New York Stock Exchange is
open for trading.

 

A40.      “VWAP” means the volume weighted average price of the Common stock on
the principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.




Attachment 1 to Secured Convertible Promissory Note, Page 5

--------------------------------------------------------------------------------




EXHIBIT A




Odyssey Research and Trading, LLC

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601




Growlife, Inc.

Date: __________________

Attn: Marco Hegyi, CEO

5400 Carillon Point

Kirkland, Washington 98033




LENDER CONVERSION NOTICE




The above-captioned Lender hereby gives notice to Growlife, Inc., a Delaware
corporation (the “Borrower”), pursuant to that certain Secured Convertible
Promissory Note made by Borrower in favor of Lender on July 22, 2019 (the
“Note”), that Lender elects to convert the portion of the Note balance set forth
below into fully paid and non-assessable shares of Common Stock of Borrower as
of the date of conversion specified below. Said conversion shall be based on the
Lender Conversion Price set forth below. In the event of a conflict between this
Lender Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Lender Conversion Notice to conform to the Note.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.




 

A.

Date of Conversion:  ____________

 

B.

Lender Conversion #:  ____________

 

C.

Conversion Amount:  ____________

 

D.

Lender Conversion Price:  _______________

 

E.

Lender Conversion Shares:  _______________ (C divided by D)

 

F.

Remaining Outstanding Balance of Note:  ____________*

 

G.

Remaining Balance of Investor Notes:  ____________*

 

H.

Outstanding Balance of Note Net of Balance of Investor Notes:  ____________* (F
minus G)




* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Lender Conversion Notice and such Transaction Documents.




The Conversion Amount converted hereunder shall be deducted from the following
Conversion Eligible Tranche(s):




Conversion Amount

Tranche No.

 

 

 

 

 

 




Additionally, $_________________ of the Conversion Amount converted hereunder
shall be deducted from the Redemption Amount(s) relating to the following
Redemption Date(s): __________________________________________.







Exhibit A to Secured Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------




Please transfer the Lender Conversion Shares electronically (via DWAC) to the
following account:




Broker:  ______________________

 

Address:

_______________________

DTC#:  ______________________

 

 

_______________________

Account #:  ___________________

 

 

_______________________

Account Name:  ________________

 

 

 




To the extent the Lender Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Lender
Conversion Notice (by facsimile transmission or otherwise) to:




_____________________________________

_____________________________________

_____________________________________




Sincerely,




Lender:




Odyssey Research and Trading, LLC




By: Iliad Management, LLC, its General Partner




By: Fife Trading, Inc., its Manager




By:  ____________________________

John M. Fife, President







Exhibit A to Secured Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------




EXHIBIT B




Growlife, Inc.

5400 Carillon Point

Kirkland, Washington 98033




Odyssey Research and Trading, LLC

Date: _____________

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601




REDEMPTION NOTICE




The above-captioned Borrower hereby gives notice to Odyssey Research and
Trading, LLC, a Utah limited liability company (the “Lender”), pursuant to that
certain Secured Convertible Promissory Note made by Borrower in favor of Lender
on July 22, 2019 (the “Note”), of certain Borrower elections and certifications
related to payment of the Redemption Amount of $_________________ due on
___________, 201_ (the “Redemption Date”). In the event of a conflict between
this Redemption Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Redemption Notice to conform to the Note. Capitalized
terms used in this notice without definition shall have the meanings given to
them in the Note.




REDEMPTION CONVERSION AND CERTIFICATIONS

AS OF THE REDEMPTION DATE




A.         REDEMPTION CONVERSION




 

A.

Redemption Date: ____________, 201_

 

B.

Redemption Amount: ____________

 

C.

Portion of Redemption Amount to be Paid in Cash: ____________

 

D.

Portion of Redemption Amount to be Converted into Common Stock: ____________ (B
minus C)

 

E.

Redemption Conversion Price:  _______________ (lower of (i) Lender Conversion
Price in effect and (ii) Market Price as of Redemption Date)

 

F.

Redemption Conversion Shares:  _______________ (D divided by E)

 

G.

Remaining Outstanding Balance of Note:  ____________ *

 

H.

Remaining Balance of Investor Notes: ____________*

 

I.

Outstanding Balance of Note Net of Balance of Investor Notes: ____________ (G
minus H)*




* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Redemption Notice and such Transaction Documents.




B.         EQUITY CONDITIONS CERTIFICATION




1.

Market Capitalization:________________




(Check One)




2.

_________ Borrower herby certifies that no Equity Conditions Failure exists as
of the Redemption Date.







Exhibit B to Secured Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------




3.

_________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:




__________________________________________________________________________

__________________________________________________________________________

__________________________________________________________________________

__________________________________________________________________________







Sincerely,




Borrower:




Growlife, Inc.







By: _____________________________




Name: ___________________________




Title: ____________________________







ACKNOWLEDGED AND CERTIFIED BY:




Lender:




Odyssey Research and Trading, LLC




By: Iliad Management, LLC, its General Partner




By: Fife Trading, Inc., its Manager




By:  ____________________________

John M. Fife, President







Exhibit B to Secured Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------




EXHIBIT C




Odyssey Research and Trading, LLC

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601




Growlife, Inc.

Date: __________________

Attn: Marco Hegyi, CEO

5400 Carillon Point

Kirkland, Washington 98033




TRUE-UP NOTICE




The above-captioned Lender hereby gives notice to Growlife, Inc., a Delaware
corporation (the “Borrower”), pursuant to that certain Secured Convertible
Promissory Note made by Borrower in favor of Lender on July 22, 2019 (the
“Note”), of True-Up Conversion Shares related to _____________, 201_ (the
“Redemption Date”). In the event of a conflict between this True-Up Notice and
the Note, the Note shall govern, or, in the alternative, at the election of
Lender in its sole discretion, Lender may provide a new form of True-Up Notice
to conform to the Note. Capitalized terms used in this notice without definition
shall have the meanings given to them in the Note.




TRUE-UP CONVERSION SHARES AND CERTIFICATIONS

AS OF THE TRUE-UP DATE




1.  TRUE-UP CONVERSION SHARES




 

A.

Redemption Date: ____________, 201_

 

 

 

 

B.

True-Up Date: ____________, 201_

 

 

 

 

C.

Portion of Redemption Amount Converted into Common Stock:  _____________

 

 

 

 

D.

True-Up Conversion Price:  _______________ (lower of (i) Lender Conversion Price
in effect and (ii) Market Price as of True-Up Date)

 

 

 

 

E.

True-Up Conversion Shares:  _______________ (C divided by D)

 

 

 

 

F.

Redemption Conversion Shares Delivered: ________________

 

 

 

 

G.

True-Up Conversion Shares to be Delivered: ________________ (only applicable if
E minus F is greater than zero)




2.   EQUITY CONDITIONS CERTIFICATION (Section to be completed by Borrower)




 

A.

Market Capitalization:________________




(Check One)




 

B.

_________ Borrower herby certifies that no Equity Conditions Failure exists as
of the applicable True-Up Date.







Exhibit C to Secured Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------




 

C.

_________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:




__________________________________________________________________________

__________________________________________________________________________

__________________________________________________________________________

__________________________________________________________________________







Sincerely,




Lender:




Odyssey Research and Trading, LLC




By: Iliad Management, LLC, its General Partner




By: Fife Trading, Inc., its Manager




By:  ____________________________

John M. Fife, President







Exhibit C to Secured Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------




EXHIBIT D




Growlife, Inc.

5400 Carillon Point

Kirkland, Washington 98033




Odyssey Research and Trading, LLC

Date: _____________

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601




NOTICE OF EXERCISE

OF BORROWER OFFSET RIGHT




The above-captioned Borrower hereby gives notice to Odyssey Research and
Trading, LLC, a Utah limited liability company (the “Lender”), pursuant to that
certain Secured Convertible Promissory Note made by Borrower in favor of Lender
on July 22, 2019 (the “Note”), of Borrower’s election to exercise the Borrower
Offset Right as set forth below. In the event of a conflict between this Notice
of Exercise of Borrower Offset Right and the Note, the Note shall govern.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.




 

A.

Effective Date of Offset: ____________, 201_

 

 

 

 

B.

Amount of Offset: ____________

 

 

 

 

C.

Investor Note(s) Being Offset:  _______________




* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Notice of Exercise of Borrower Offset Right and such
Transaction Documents.




Sincerely,




Borrower:




Growlife, Inc.







By: _____________________________




Name: ___________________________




Title: ____________________________







Exhibit D to Secured Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------




EXHIBIT E




Odyssey Research and Trading, LLC

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601




Growlife, Inc.

Date: __________________

Attn: Marco Hegyi, CEO

5400 Carillon Point

Kirkland, Washington 98033




LENDER CONVERSION NOTICE




The above-captioned Lender hereby gives notice to Growlife, Inc., a Delaware
corporation (the “Borrower”), pursuant to that certain Secured Convertible
Promissory Note made by Borrower in favor of Lender on July 22, 2019 (the
“Note”), that Lender elects to convert the portion of the Note balance set forth
below into fully paid and non-assessable shares of Common Stock of Borrower as
of the date of conversion specified below. Said conversion shall be based on the
Conversion Price set forth below. In the event of a conflict between this
Conversion Notice and the Note, the Note shall govern, or, in the alternative,
at the election of Lender in its sole discretion, Lender may provide a new form
of Conversion Notice to conform to the Note. Capitalized terms used in this
notice without definition shall have the meanings given to them in the Note.




 

A.

Date of Conversion:  ____________

 

B.

Lender Conversion #:  ____________

 

C.

Conversion Amount:  ____________

 

D.

Par Value Adjustment Amount:  _______________

 

E.

Lender Conversion Price:  _______________ (Par Value)

 

F.

Lender Conversion Shares:  _______________ (C divided by E)

 

G.

Remaining Outstanding Balance of Note:  ____________*

 

H.

Remaining Balance of Investor Notes: ____________*

 

I.

Outstanding Balance of Note Net of Balance of Investor Notes: ____________* (F
minus G)




* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Lender Conversion Notice and such Transaction Documents.




The Conversion Amount converted hereunder shall be deducted from the following
Conversion Eligible Tranche(s):




Conversion Amount

Tranche No.

 

 

 

 

 

 




Additionally, $_________________ of the Conversion Amount converted hereunder
shall be deducted from the Redemption Amount(s) relating to the following
Redemption Date(s): __________________________________________.







Exhibit E to Secured Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------




Please transfer the Lender Conversion Shares electronically (via DWAC) to the
following account:




Broker:  _____________________

 

Address:

_______________________

DTC#:  _____________________

 

 

_______________________

Account #:  __________________

 

 

_______________________

Account Name:  ______________

 

 

 




To the extent the Lender Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Lender
Conversion Notice (by facsimile transmission or otherwise) to:




_____________________________________

_____________________________________

_____________________________________







The Par Value Adjustment Amount must be paid in cash within one (1) Trading Day
of your receipt of this Conversion Notice.




Sincerely,




Lender:




Odyssey Research and Trading, LLC




By: Iliad Management, LLC, its General Partner




By: Fife Trading, Inc., its Manager




By:  ____________________________

John M. Fife, President







(Remainder of page intentionally left blank)







Exhibit E to Secured Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------




EXHIBIT B




ALLOCATION OF PURCHASE PRICE




Purchase Price

Tranche

OID/Transaction Expense

Initial Cash Purchase Price

Initial Tranche

$10,500.00

Investor Note #1

Subsequent Tranche #1

$14,500.00

Investor Note #2

Subsequent Tranche #2

$10,000.00

Investor Note #3

Subsequent Tranche #3

$10,000.00

Investor Note #4

Subsequent Tranche #4

$10,000.00

Investor Note #5

Subsequent Tranche #5

$10,000.00

Investor Note #6

Subsequent Tranche #6

$10,000.00

Investor Note #7

Subsequent Tranche #7

$10,000.00

Investor Note #8

Subsequent Tranche #8

$10,000.00

Investor Note #9

Subsequent Tranche #9

$10,000.00




- 1 -

--------------------------------------------------------------------------------




Exhibit 10 C




THIS NOTE (AS DEFINED BELOW) MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE ALIENATED OR ENCUMBERED WITHOUT THE PRIOR WRITTEN
CONSENT OF INVESTOR (AS DEFINED BELOW). THIS NOTE IS SUBJECT TO A RIGHT OF
OFFSET IN FAVOR OF INVESTOR  UPON THE OCCURRENCE OF CERTAIN EVENTS AS SET FORTH
IN MORE DETAIL IN SECTION 4 BELOW.







$145,000.00

State of Utah

July 22, 2019




FORM OF INVESTOR NOTE #1




FOR VALUE RECEIVED, Odyssey Research and Trading, LLC, a Utah limited liability
company (“Investor”), hereby promises to pay to Growlife, Inc., a Delaware
corporation (“Company”, and together with Investor, the “Parties”), the
principal sum of $145,000.00 together with all accrued and unpaid interest
thereon, fees incurred or other amounts owing hereunder, all as set forth below
in this Investor Note #1 (this “Note”). This Note is issued pursuant to that
certain Securities Purchase Agreement of even date herewith, entered into by and
between Investor and Company (as the same may be amended from time to time, the
“Purchase Agreement”), pursuant to which Company issued to Investor that certain
Secured Convertible Promissory Note in the principal amount of $1,105,000.00 (as
the same may be amended from time to time, the “Company Note”), convertible into
shares of Company’s Common Stock. All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the Purchase
Agreement.




1.       Principal and Interest. Interest shall accrue on the unpaid principal
balance and any unpaid late fees or other fees under this Note at a rate of ten
percent (10%) per annum until the full amount of the principal and fees has been
paid. Interest shall be computed on the basis of a 365-day year for the actual
number of days elapsed. Notwithstanding any provision to the contrary herein, in
no event shall the applicable interest rate at any time exceed the maximum
interest rate allowed under applicable law, as provided in Section 12 below. The
entire unpaid principal balance and all accrued and unpaid interest, if any,
under this Note, shall be due and payable on the date that is twelve (12) months
from the date hereof (the “Investor Note Maturity Date”); provided, however,
that Investor may elect, in its sole discretion, to extend the Investor Note
Maturity Date for up to thirty (30) days by delivering written notice of such
election to Company at any time prior to the Investor Note Maturity Date.




2.       Payment. Unless prepaid, all principal and accrued interest under this
Note is payable in one lump sum on the Investor Note Maturity Date. All payments
of interest and principal shall be (i) in lawful money of the United States of
America, and (ii) in the form of immediately available funds. All payments shall
be applied first to costs of collection, if any, then to accrued and unpaid
interest, and thereafter to principal. Payment of principal and interest
hereunder shall be delivered to Company at the address furnished to Investor for
that purpose.




3.       Prepayment by Investor. Investor may, with Company’s consent, pay,
without penalty, all or any portion of the outstanding balance along with any
accrued but unpaid interest on this Note at any time prior to the Investor Note
Maturity Date.




- 1 -

--------------------------------------------------------------------------------




4.       Security; Collateral. Investor may, with Company’s consent, designate
collateral (the “Collateral”) as it deems fit, as security for Investor’s
obligations hereunder, which Collateral may be, but is not required to be, real
property, a letter of credit with a financial institution determined by Investor
in its sole discretion, or pledged membership interests. Upon Investor’s
designation of Collateral, each of Investor and Company shall timely execute any
and all documents necessary or advisable in order to properly grant a security
interest upon the Collateral in favor of Company.




5.       Release. Company covenants and agrees that in the event that this Note
is secured by Collateral, Company shall timely execute any and all documents
necessary or advisable in order to release such security interest and Collateral
to Investor, or Investor’s designee, upon the earlier of (i) the date this Note
is paid in full and (ii) the date that is six (6) months and three (3) days
following the date such Collateral is given as security for this Note, or such
later date as determined in the sole discretion of Investor (the “Release
Date”). For the avoidance of doubt, as of the date hereof, there is no
collateral securing this Note, and after the Release Date, as applicable, there
shall be no collateral securing this Note.




6.       Right of Offset. Notwithstanding anything to the contrary herein or in
any of the other Transaction Documents, in the event (i) of the occurrence of
any Event of Default (as defined in the Company Note) under the Company Note or
any other note issued by Company in connection with the Purchase Agreement, (ii)
of a breach of any material term, condition, representation, warranty, covenant
or obligation of Company under any Transaction Document, or (iii) Company sells,
transfers, assigns, pledges or hypothecates this Note, or attempts to do any of
the foregoing, whether voluntarily or involuntarily, Investor shall be entitled
to deduct and offset any amount owing by Company under the Company Note from any
amount owed by Investor under this Note (the “Investor Offset Right”), provided
that if any of the foregoing events occur and Investor has not yet exercised the
Investor Offset Right, the Investor Offset Right shall be automatically
exercised on the date that is thirty (30) days prior to the Investor Note
Maturity Date (an “Automatic Offset”). Other than with respect to an Automatic
Offset, Investor may only elect to exercise the Investor Offset Right by
delivering to Company an offset notice in a form substantially similar to
Exhibit D to the Company Note or another form of Investor’s choosing. In the
event that Investor’s exercise of the Investor Offset Right under this Section 6
results in the full satisfaction of Investor’s obligations under this Note, then
Company shall return this Note to Investor for cancellation or, in the event
this Note has been lost, stolen or destroyed, Company shall provide Investor
with a lost note affidavit in a form reasonably acceptable to Investor.




7.       Default. If any of the events specified below shall occur (each, an
“Investor Note Default”) Company may declare the unpaid principal balance under
this Note, together with all accrued and unpaid interest thereon, fees incurred
or other amounts owing hereunder immediately due and payable, by notice in
writing to Investor. If any default, other than a Payment Default (as defined
below), is curable, then the default may be cured (and no Investor Note Default
will have occurred) if Investor, after receiving written notice from Company
demanding cure of such default, either (i) cures the default within fifteen (15)
days of the receipt of such notice, or (ii) if the cure requires more than
fifteen (15) days, immediately initiates steps that Company deems in Company’s
reasonable discretion to be sufficient to cure the default and thereafter
diligently continues and completes all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical. Each of the following
events shall constitute an Investor Note Default:




7.1.     Failure to Pay. Investor’s failure to make any payment when due and
payable under this Note (a “Payment Default”);




7.2.     Breaches of Covenants. Investor’s failure to observe or perform any
other covenant, obligation, condition or agreement contained in this Note;




- 2 -

--------------------------------------------------------------------------------




7.3.     Representations and Warranties. If any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of Investor to Company in writing in connection with this Note or any
of the other Transaction Documents, or as an inducement to Company to enter into
the Purchase Agreement, shall be false or misleading in any material respect
when made or furnished; and




7.4.     Involuntary Bankruptcy. If any involuntary petition is filed under any
bankruptcy or similar law or rule against Investor, and such petition is not
dismissed within sixty (60) days, or a receiver, trustee, liquidator, assignee,
custodian, sequestrator or other similar official is appointed to take
possession of any of the assets or properties of Investor.




8.       Binding Effect; Assignment. This Note shall be binding on the Parties
and their respective heirs, successors, and assigns; provided, however, that
neither Party shall assign any of its rights hereunder without the prior written
consent of the other Party, except that Investor may assign this Note to any of
its Affiliates without the prior written consent of Company and, furthermore,
Company agrees that it shall not unreasonably withhold, condition or delay its
consent to any other assignment of this Note by Investor.




9.       Governing Law; Venue. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.




10.       Purchase Agreement; Arbitration of Disputes. By acceptance of this
Note, each Party agrees to be bound by the applicable terms, conditions and
general provisions of the Purchase Agreement and the other Transaction
Documents, including without limitation the Arbitration Provisions attached as
an exhibit to the Purchase Agreement.




11.       Customer Identification–USA Patriot Act Notice. Company hereby
notifies Investor that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and
Company’s policies and practices, Company is required to obtain, verify and
record certain information and documentation that identifies Investor, which
information includes the name and address of Investor and such other information
that will allow Company to identify Investor in accordance with the Act.




12.       Lawful Interest. It being the intention of Company and Investor to
comply with all applicable laws with regard to the interest charged hereunder,
it is agreed that, notwithstanding any provision to the contrary in this Note or
any of the other Transaction Documents, no such provision, including without
limitation any provision of this Note providing for the payment of interest or
other charges, shall require the payment or permit the collection of any amount
in excess of the maximum amount of interest permitted by law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the indebtedness evidenced by this Note or by any extension or
renewal hereof (“Excess Interest”). If any Excess Interest is provided for, or
is adjudicated to be provided for, in this Note, then in such event:




12.1.     the provisions of this Section 12 shall govern and control;




12.2.     Investor shall not be obligated to pay any Excess Interest;




- 3 -

--------------------------------------------------------------------------------




12.3.     any Excess Interest that Company may have received hereunder shall, at
the option of Company, be (i) applied as a credit against the principal balance
due under this Note or the accrued and unpaid interest thereon not to exceed the
maximum amount permitted by law, or both, (ii) refunded to Investor, or (iii)
any combination of the foregoing;




12.4.     the applicable interest rate or rates shall be automatically subject
to reduction to the maximum lawful rate allowed to be contracted for in writing
under the applicable governing usury laws, and this Note and the Transaction
Documents shall be deemed to have been, and shall be, reformed and modified to
reflect such reduction in such interest rate or rates; and




12.5.     Investor shall not have any action or remedy against Company for any
damages whatsoever or any defense to enforcement of this Note or arising out of
the payment or collection of any Excess Interest.




13.       Pronouns. Regardless of their form, all words used in this Note shall
be deemed singular or plural and shall have the gender as required by the text.




14.       Headings. The various headings used in this Note as headings for
sections or otherwise are for convenience and reference only and shall not be
used in interpreting the text of the section in which they appear and shall not
limit or otherwise affect the meanings thereof.




15.       Time is of the Essence. Time is of the essence with this Note.




16.       Severability. If any part of this Note is construed to be in violation
of any law, such part shall be modified to achieve the objective of the Parties
to the fullest extent permitted by law and the balance of this Note shall remain
in full force and effect.




17.       Attorneys’ Fees. If any arbitration or action at law or in equity is
necessary to enforce this Note or to collect payment under this Note, Company
shall be entitled to recover reasonable attorneys’ fees directly related to such
enforcement or collection actions.




18.       Amendments and Waivers; Remedies. No failure or delay on the part of
either Party hereto in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to either Party hereto at law, in equity or otherwise. Any amendment,
supplement or modification of or to any provision of this Note, any waiver of
any provision of this Note, and any consent to any departure by either Party
from the terms of any provision of this Note, shall be effective (i) only if it
is made or given in writing and signed by Investor and Company and (ii) only in
the specific instance and for the specific purpose for which made or given.




19.       Notices. Unless otherwise provided for herein, all notices, requests,
demands, claims and other communications hereunder shall be given in accordance
with the subsection of the Purchase Agreement titled “Notices.” Either Party may
change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by providing notice thereof in the
manner set forth in the Purchase Agreement.




20.       Final Note. This Note, together with the other Transaction Documents,
contains the complete understanding and agreement of Investor and Company and
supersedes all prior representations, warranties, agreements, arrangements,
understandings, and negotiations of Investor and Company with respect to the
subject matter of the Transaction Documents. THIS NOTE, TOGETHER WITH THE




- 4 -

--------------------------------------------------------------------------------




OTHER TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.




21.       Waiver of Jury Trial. EACH OF INVESTOR AND COMPANY IRREVOCABLY WAIVES
ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.







[Remainder of page intentionally left blank; signature page follows]










IN WITNESS WHEREOF, the Parties have executed this Note as of the date set forth
above.




INVESTOR:




Odyssey Research and Trading, LLC




By: Iliad Management, LLC, its Manager




By: Fife Trading, Inc., its Manager




By:  /s/ John Fife

John M. Fife, President







ACKNOWLEDGED, ACCEPTED AND AGREED:




COMPANY:




Growlife, Inc.







By:  /s/ Marco Hegyi

Name:  Marco Hegyi

Title:    Chief Executive Officer




- 5 -

--------------------------------------------------------------------------------




Exhibit D




Security Agreement




This Security Agreement (this “Agreement”), dated as of July 22, 2019, is
executed by Growlife, Inc., a Delaware corporation (“Debtor”), in favor of
Odyssey Research and Trading, LLC, a Utah limited liability company (“Secured
Party”).




A.         Debtor issued to Secured Party a certain Secured Convertible
Promissory Note of even date herewith, as may be amended from time to time, in
the original face amount of $1,105,000.00 (the “Note”).




B.         In order to induce Secured Party to extend the credit evidenced by
the Note, Debtor has agreed to enter into this Agreement and to grant Secured
Party a security interest in the Collateral (as defined below).




NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:




1.        Definitions and Interpretation. When used in this Agreement, the
following terms have the following respective meanings:




“Collateral” means the property described in Schedule A hereto, and all
replacements, proceeds, products, and accessions thereof.




“Intellectual Property” means all patents, trademarks, service marks, trade
names, copyrights, trade secrets, licenses (software or otherwise), information,
 know-how,  inventions, discoveries, published and unpublished works of
authorship, processes, any and all other proprietary rights, and all rights
corresponding to all of the foregoing throughout the world, now owned and
existing or hereafter arising, created or acquired.




“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.




“Obligations” means (a) all loans, advances, future advances, debts, liabilities
and obligations, howsoever arising, owed by Debtor to Secured Party or any
affiliate of Secured Party of every kind and description, now existing or
hereafter arising, whether created by the Note, this Agreement, the Purchase
Agreement (as defined in the Note), any other Transaction Documents (as defined
in the Purchase Agreement), any other agreement between Debtor and Secured Party
(or any affiliate of Secured Party) or any other promissory note issued by
Debtor in favor of Secured Party (or any affiliate of Secured Party), any
modification or amendment to any of the foregoing, guaranty of payment or other
contract or by a quasi-contract, tort, statute or other operation of law,
whether incurred or owed directly to Secured Party or as an affiliate of Secured
Party or acquired by Secured Party or an affiliate of Secured Party by purchase,
pledge or otherwise, (b) all costs and expenses, including attorneys’ fees,
incurred by Secured Party or any affiliate of Secured Party in connection with
the Note or in connection with the collection or enforcement of any portion of
the indebtedness, liabilities or




- 1 -

--------------------------------------------------------------------------------




obligations described in the foregoing clause (a), (c) the payment of all other
sums, with interest thereon, advanced in accordance herewith to protect the
security of this Agreement, and (d) the performance of the covenants and
agreements of Debtor contained in this Agreement and all other Transaction
Documents.




“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established, and (b) Liens in favor of Secured Party
under this Agreement or arising under the other Transaction Documents.




“UCC” means the Uniform Commercial Code as in effect in the state whose laws
would govern the security interest in, including without limitation the
perfection thereof, and foreclosure of the applicable Collateral.




Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.




2.        Grant of Security Interest. As security for the Obligations, Debtor
hereby pledges to Secured Party and grants to Secured Party a security interest
in all right, title, interest, claims and demands of Debtor in and to the
Collateral.




3.        Authorization to File Financing Statements. Debtor hereby irrevocably
authorizes Secured Party at any time and from time to time to file in any filing
office in any Uniform Commercial Code jurisdiction or other jurisdiction of
Debtor or its subsidiaries (including without limitation Nevada, Delaware and
Washington) any financing statements or documents having a similar effect and
amendments thereto that provide any other information required by the Uniform
Commercial Code (or similar law of any non-United States jurisdiction, if
applicable) of such state or jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether Debtor is
an organization, the type of organization and any organization identification
number issued to Debtor. Debtor agrees to furnish any such information to
Secured Party promptly upon Secured Party’s request.




4.        General Representations and Warranties. Debtor represents and warrants
to Secured Party that (a) Debtor is the owner of the Collateral and that no
other person has any right, title, claim or interest (by way of Lien or
otherwise) in, against or to the Collateral, other than Permitted Liens, (b)
upon the filing of UCC-1 financing statements with the Delaware Secretary of
State and/or the Washington Secretary of State, Secured Party shall have a
perfected security interest in the Collateral to the extent that a security
interest in the Collateral can be perfected by such filing, except for Permitted
Liens; (c) Debtor has received at least a reasonably equivalent value in
exchange for entering into this Agreement, (d) Debtor is not insolvent, as
defined in any applicable state or federal statute, nor will Debtor be rendered
insolvent by the execution and delivery of this Agreement to Secured Party; and
(e) as such, this Agreement is a valid and binding obligation of Debtor.
Notwithstanding the foregoing, any sale, assignment, hypothecation or other
transfer of the Note or a portion of the Note where in return Secured Party
receives consideration, the value of the consideration received by Secured Party
will offset any amounts owed by Debtor as of the date the consideration is
received by Secured Party.




5.        Additional Covenants. Debtor hereby agrees:




5.1.     to perform all acts that may be necessary to maintain, preserve,
protect and perfect in the Collateral, the Lien granted to Secured Party
therein, and the perfection and priority of such Lien;




- 2 -

--------------------------------------------------------------------------------




5.2.     to procure, execute (including endorse, as applicable), and deliver
from time to time any endorsements, assignments, financing statements,
certificates of title, and all other instruments, documents and/or writings
reasonably deemed necessary or appropriate by Secured Party to perfect, maintain
and protect Secured Party’s Lien hereunder and the priority thereof;




5.3.     to provide at least fifteen (15) days prior written notice to Secured
Party of any of the following events: (a) any changes or alterations of Debtor’s
name, (b) any changes with respect to Debtor’s address or principal place of
business, and (c) the formation of any subsidiaries of Debtor;




5.4.     upon the occurrence of an Event of Default (as defined in the Note)
under the Note and, thereafter, at Secured Party’s request, to endorse (up to
the outstanding amount under such promissory notes at the time of Secured
Party’s request), assign and deliver any promissory notes included in the
Collateral to Secured Party, accompanied by such instruments of transfer or
assignment duly executed in blank as Secured Party may from time to time
specify;




5.5.     to the extent the Collateral is not delivered to Secured Party pursuant
to this Agreement, to keep the Collateral at the principal office of Debtor
(unless otherwise agreed to by Secured Party in writing), and not to relocate
the Collateral to any other locations without the prior written consent of
Secured Party;




5.6.     not to sell or otherwise dispose, or offer to sell or otherwise
dispose, of the Collateral or any interest therein (other than inventory in the
ordinary course of business);




5.7.     not to, directly or indirectly, allow, grant or suffer to exist any
Lien upon any of the Collateral, other than Permitted Liens;




5.8.     not to grant any license or sublicense under any of its Intellectual
Property, or enter into any other agreement with respect to any of its
Intellectual Property, except in the ordinary course of Debtor’s business;




5.9.     to the extent commercially reasonable and in Debtor’s good faith
business judgment: (a) to file and prosecute diligently any patent, trademark or
service mark applications pending as of the date hereof or hereafter until all
Obligations shall have been paid in full, (b) to make application on unpatented
but patentable inventions and on trademarks and service marks, (c) to preserve
 and maintain all rights in all of its Intellectual Property, and (d) to ensure
that all of its Intellectual Property is and remains enforceable. Any and all
costs and expenses incurred in connection with each of Debtor’s obligations
under this Section 5.9 shall be borne by Debtor. Debtor shall not knowingly and
unreasonably abandon any right to file a patent, trademark or service mark
application, or abandon any pending patent application, or any other of its
Intellectual Property, without the prior written consent of Secured Party except
for Intellectual Property that Debtor determines, in the exercise of its good
faith business judgment, is not or is no longer material to its business;




5.10.   upon the request of Secured Party at any time or from time to time, and
at the sole cost and expense (including, without limitation, reasonable
attorneys’ fees) of Debtor, Debtor shall take all actions and execute and
deliver any and all instruments, agreements, assignments, certificates and/or
documents reasonably required by Secured Party to collaterally assign any and
all of Debtor’s foreign patent, copyright and trademark registrations and
applications now owned or hereafter acquired to and in favor of Secured Party;
and




5.11.   at any time amounts paid by Secured Party under the Transaction
Documents are used to purchase Collateral, Debtor shall perform all acts that
may be necessary, and otherwise fully




- 3 -

--------------------------------------------------------------------------------




cooperate with Secured Party, to cause (a) any such amounts paid by Secured
Party to be disbursed directly to the sellers of any such Collateral, (b) all
certificates of title pertaining to such Collateral (as applicable) to be
properly filed and reissued to reflect Secured Party’s Lien on such Collateral,
and (c) all such reissued certificates of title to be delivered to and held by
Secured Party.




6.        Authorized Action by Secured Party. Debtor hereby irrevocably appoints
Secured Party as its attorney-in-fact (which appointment is coupled with an
interest) and agrees that Secured Party may perform (but Secured Party shall not
be obligated to and shall incur no liability to Debtor or any third party for
failure so to do) any act which Debtor is obligated by this Agreement to
perform, and to exercise such rights and powers as Debtor might exercise with
respect to the Collateral, including the right to (a) collect by legal
proceedings or otherwise and endorse, receive and receipt for all dividends,
interest, payments, proceeds and other sums and property now or hereafter
payable on or on account of the Collateral; (b) enter into any extension,
reorganization, deposit, merger, consolidation or other agreement pertaining to,
or deposit, surrender, accept, hold or apply other property in exchange for the
Collateral; (c) make any compromise or settlement, and take any action Secured
Party deems advisable, with respect to the Collateral, including without
limitation bringing a suit in Secured Party’s own name to enforce any
Intellectual Property; (d) endorse Debtor’s name on all applications, documents,
papers and instruments necessary or desirable for Secured Party in the use of
any Intellectual Property; (e) grant or issue any exclusive or non-exclusive
license under any Intellectual Property to any person or entity; (f) assign,
pledge, sell, convey or otherwise transfer title in or dispose of any
Intellectual Property to any person or entity; (g) cause the Commissioner of
Patents and Trademarks, United States Patent and Trademark Office (or as
appropriate, such equivalent agency in foreign countries) to issue any and all
patents and related rights and applications to Secured Party as the assignee of
Debtor’s entire interest therein; (h) file a copy of this Agreement with any
governmental agency, body or authority, including without limitation the United
States Patent and Trademark Office and, if applicable, the United States
Copyright Office or Library of Congress, at the sole cost and expense of Debtor;
(i) insure, process and preserve the Collateral; (j) pay any indebtedness of
Debtor relating to the Collateral; (k) execute and file UCC financing statements
and other documents, certificates, instruments and agreements with respect to
the Collateral or as otherwise required or permitted hereunder; and (l) take any
and all appropriate action and execute any and all documents and instruments
that may be necessary or useful to accomplish the purposes of this Agreement;
provided, however, that Secured Party shall not exercise any such powers granted
pursuant to clauses (a) through (g) above prior to the occurrence of an Event of
Default and shall only exercise such powers during the continuance of an Event
of Default. The powers conferred on Secured Party under this Section 6 are
solely to protect its interests in the Collateral and shall not impose any duty
upon it to exercise any such powers. Secured Party shall be accountable only for
the amounts that it actually receives as a result of the exercise of such
powers, and neither Secured Party nor any of its stockholders, directors,
officers, managers, employees or agents shall be responsible to Debtor for any
act or failure to act, except with respect to Secured Party’s own gross
negligence or willful misconduct. Nothing in this Section 6 shall be deemed an
authorization for Debtor to take any action that it is otherwise expressly
prohibited from undertaking by way of other provision of this Agreement.




7.        Default and Remedies.




7.1.     Default. Debtor shall be deemed in default under this Agreement upon
the occurrence of an Event of Default.




7.2.     Remedies. Upon the occurrence of any such Event of Default, Secured
Party shall have the rights of a secured creditor under the UCC, all rights
granted by this Agreement and by law, including, without limiting the foregoing,
(a) the right to require Debtor to assemble the Collateral and make it available
to Secured Party at a place to be designated by Secured Party, and (b) the right
to take possession of the Collateral, and for that purpose Secured Party may
enter upon premises on which




- 4 -

--------------------------------------------------------------------------------




the Collateral may be situated and remove the Collateral therefrom. Debtor
hereby agrees that fifteen (15) days’ notice of a public sale of any Collateral
or notice of the date after which a private sale of any Collateral may take
place is reasonable. In addition, Debtor waives any and all rights that it may
have to a judicial hearing in advance of the enforcement of any of Secured
Party’s rights and remedies hereunder, including, without limitation, Secured
Party’s right following an Event of Default to take immediate possession of
Collateral and to exercise Secured Party’s rights and remedies with respect
thereto. Secured Party may also have a receiver appointed to take charge of all
or any portion of the Collateral and to exercise all rights of Secured Party
under this Agreement. Secured Party may exercise any of its rights under this
Section 7.2 without demand or notice of any kind. The remedies in this
Agreement, including without limitation this Section 7.2, are in addition to,
not in limitation of, any other right, power, privilege, or remedy, either in
law, in equity, or otherwise, to which Secured Party may be entitled. No failure
or delay on the part of Secured party in exercising any right, power, or remedy
will operate as a waiver thereof, nor will any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right hereunder. All of Secured Party’s rights and remedies, whether
evidenced by this Agreement or by any other agreement, instrument or document
shall be cumulative and may be exercised singularly or concurrently.




7.3.     Standards for Exercising Rights and Remedies. To the extent that
applicable law imposes duties on Secured Party to exercise remedies in a
commercially reasonable manner, Debtor acknowledges and agrees that it is not
commercially unreasonable for Secured Party (a) to fail to incur expenses
reasonably deemed significant by Secured Party to prepare Collateral for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business as Debtor, for expressions of interest in acquiring
all or any portion of the Collateral, (g) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (h) to dispose of Collateral by utilizing
Internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets, (i) to dispose of assets in wholesale rather than
retail markets, (j) to disclaim disposition warranties, (k) to purchase
insurance or credit enhancements to insure Secured Party against risks of loss,
collection or disposition of Collateral or to provide to Secured Party a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by Secured Party, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Secured Party in the collection or disposition of any of the Collateral. Debtor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Secured Party would fulfill Secured
Party’s duties under the UCC in Secured Party’s exercise of remedies against the
Collateral and that other actions or omissions by Secured Party shall not be
deemed to fail to fulfill such duties solely on account of not being indicated
in this Section. Without limitation upon the foregoing, nothing contained in
this Section shall be construed to grant any rights to Debtor or to impose any
duties on Secured Party that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section.




7.4.     Marshalling. Secured Party shall not be required to marshal any present
or future Collateral for, or other assurances of payment of, the Obligations or
to resort to such Collateral or other assurances of payment in any particular
order, and all of its rights and remedies hereunder and in respect of such
Collateral and other assurances of payment shall be cumulative and in addition
to all other rights




- 5 -

--------------------------------------------------------------------------------




and remedies, however existing or arising. To the extent that it lawfully may,
Debtor hereby agrees that it will not invoke any law relating to the marshalling
of Collateral which might cause delay in or impede the enforcement of Secured
Party’s rights and remedies under this Agreement or under any other instrument
creating or evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
Debtor hereby irrevocably waives the benefits of all such laws.




7.5.     Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party at the
time of, or received by Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:




(a)     First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Secured Party;




(b)     Second, to the payment to Secured Party of the amount then owing or
unpaid on the Note (to be applied first to accrued interest and second to
outstanding principal) and all amounts owed under any of the other Transaction
Documents or other documents included within the Obligations; and




(c)     Third, to the payment of the surplus, if any, to Debtor, its successors
and assigns, or to whosoever may be lawfully entitled to receive the same.




In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.




8.        Miscellaneous.




8.1.     Notices. Any notice required or permitted hereunder shall be given in
the manner provided in the subsection titled “Notices” in the Purchase
Agreement, the terms of which are incorporated herein by this reference.




8.2.     Non-waiver. No failure or delay on Secured Party’s part in exercising
any right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.




8.3.     Amendments and Waivers. This Agreement may not be amended or modified,
nor may any of its terms be waived, except by written instruments signed by
Debtor and Secured Party. Each waiver or consent under any provision hereof
shall be effective only in the specific instances for the purpose for which
given.




8.4.     Assignment. This Agreement shall be binding upon and inure to the
benefit of Secured Party and Debtor and their respective successors and assigns;
provided, however, that Debtor may not sell, assign or delegate rights and
obligations hereunder without the prior written consent of Secured Party.




8.5.     Cumulative Rights, etc. The rights, powers and remedies of Secured
Party under this Agreement shall be in addition to all rights, powers and
remedies given to Secured Party by virtue of any applicable law, rule or
regulation of any governmental authority, or the Note, all of which rights,
powers, and remedies shall be cumulative and may be exercised successively or
concurrently without




- 6 -

--------------------------------------------------------------------------------




impairing Secured Party’s rights hereunder. Debtor waives any right to require
Secured Party to proceed against any person or entity or to exhaust any
Collateral or to pursue any remedy in Secured Party’s power.




8.6.     Partial Invalidity. If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.




8.7.     Expenses. Debtor shall pay on demand all reasonable fees and expenses,
including reasonable attorneys’ fees and expenses, incurred by Secured Party in
connection with the custody, preservation or sale of, or other realization on,
any of the Collateral or the enforcement or attempt to enforce any of the
Obligations which are not performed as and when required by this Agreement.




8.8.     Entire Agreement. This Agreement, the Note and the other Transaction
Documents, taken together, constitute and contain the entire agreement of Debtor
and Secured Party with respect to this particular matter and supersede any and
all prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.




8.9.     Governing Law; Venue. Except as otherwise specifically set forth
herein, the parties expressly agree that this Agreement shall be governed solely
by the laws of the State of Utah, without giving effect to the principles
thereof regarding the conflict of laws; provided, however, that enforcement of
Secured Party’s rights and remedies against the Collateral as provided herein
will be subject to the UCC. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.




8.10.   Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES
ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND
TRIAL BY JURY.




8.11.   Purchase Agreement; Arbitration of Disputes. By executing this
Agreement, each party agrees to be bound by the terms, conditions and general
provisions of the Purchase Agreement and the other Transaction Documents,
including without limitation the Arbitration Provisions (as defined in the
Purchase Agreement) set forth as an exhibit to the Purchase Agreement.




8.12.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one instrument. Any electronic copy of a party’s executed counterpart
will be deemed to be an executed original.




8.13.   Time of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Agreement.







[Remainder of page intentionally left blank; signature page follows]







- 7 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Secured Party and Debtor have caused this Agreement to be
executed as of the day and year first above written.







SECURED PARTY:




Odyssey Research and Trading, LLC




By: Iliad Management, LLC, its Manager




By: Fife Trading, Inc., its Manager




By:  /s/ John Fife

John M. Fife, President







DEBTOR:




Growlife, Inc.







By: /s/ Marco Hegyi

Name: Marco Hegyi

Title:   Chief Executive Officer







[Signature Page to Security Agreement]




- 8 -

--------------------------------------------------------------------------------




SCHEDULE A

TO SECURITY AGREEMENT




All right, title, interest, claims and demands of Debtor in and to all of
Debtor’s assets, including without limitation, the following property:




1.         All customer accounts, insurance contracts, and clients underlying
such insurance contracts.




2.         All goods and equipment now owned or hereafter acquired, including,
without limitation, all laboratory equipment, computer equipment, office
equipment, machinery, fixtures, vehicles, and any interest in any of the
foregoing, and all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing, wherever
located;




3.         All inventory now owned or hereafter acquired, including, without
limitation, all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products including such
inventory as is temporarily out of Debtor’s custody or possession or in transit
and including any returns upon any accounts or other proceeds, including
insurance proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above, and Debtor’s
books relating to any of the foregoing;




4.         All accounts receivable, contract rights, general intangibles,
healthcare insurance receivables, payment intangibles and commercial tort
claims, now owned or hereafter acquired, including, without limitation, all
patents, patent rights and patent applications (including without limitation,
the inventions and improvements described and claimed therein, and (a) all
reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, (b) all income, royalties, damages, proceeds and
payments now and hereafter due or payable under or with respect thereto,
including, without limitation, damages and payments for past or future
infringements thereof, (c) the right to sue for past, present and future
infringements thereof, and (d) all rights corresponding thereto throughout the
world), trademarks and service marks (and applications and registrations
therefor), inventions, discoveries, copyrights and mask works (and applications
and registrations therefor), trade names, trade styles, software and computer
programs including source code, trade secrets, methods, published and
unpublished works of authorship, processes, know how, drawings, specifications,
descriptions, and all memoranda, notes, and records with respect to any research
and development, goodwill, license agreements, information, any and all other
proprietary rights, franchise agreements, blueprints, drawings, purchase orders,
customer lists, route lists, infringements, claims, computer programs, computer
disks, computer tapes, literature, reports, catalogs, design rights, income tax
refunds, payments of insurance and rights to payment of any kind and whether in
tangible or intangible form or contained on magnetic media readable by machine
together with all such magnetic media, and all rights corresponding to all of
the foregoing throughout the world, now owned and existing or hereafter arising,
created or acquired;




5.         All now existing and hereafter arising accounts, contract rights,
royalties, license rights and all other forms of obligations owing to Debtor
arising out of the sale or lease of goods, the licensing of technology or the
rendering of services by Debtor (subject, in each case, to the contractual
rights of third parties to require funds received by Debtor to be expended in a
particular manner), whether or not earned by performance, and any and all credit
insurance, guaranties, and other security therefor, as well as all merchandise
returned to or reclaimed by Debtor and Debtor’s books relating to any of the
foregoing;




- 1 -

--------------------------------------------------------------------------------







6.         All documents, cash, deposit accounts, letters of credit, letter of
credit rights, supporting obligations, certificates of deposit, instruments,
chattel paper, electronic chattel paper, tangible chattel paper and investment
property, including, without limitation, all securities, whether certificated or
uncertificated, security entitlements, securities accounts, commodity contracts
and commodity accounts, and all financial assets held in any securities account
or otherwise, wherever located, now owned or hereafter acquired and Debtor’s
books relating to the foregoing;




7.         All other assets, goods and personal property of Debtor, wherever
located, whether tangible or intangible, and whether now owned or hereafter
acquired; and




8.         Any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds and products
thereof, including, without limitation, insurance, condemnation, requisition or
similar payments and the proceeds thereof.




- 2 -

--------------------------------------------------------------------------------




Exhibit 10 E




GROWLIFE, INC.

OFFICER’S CERTIFICATE







The undersigned, Marco Hegyi, Chief Executive Officer of Growlife, Inc., a
Delaware corporation (“Company”), in connection with the issuance of that
certain Secured Convertible Promissory Note issued by Company on July 22, 2019
(the “Note”) in the original principal amount of $1,105,000.00 in favor of
Odyssey Research and Trading, LLC, a Utah limited liability company
(“Investor”), pursuant to that certain Securities Purchase Agreement dated July
22, 2019 between Investor and Company (the “Purchase Agreement”), personally and
in his capacity as an officer of Company, hereby represents, warrants and
certifies that:




1.         He is the duly appointed Chief Executive Officer of Company.




2.         Company has not made any Variable Security Issuances (as defined in
the Purchase Agreement) following the Closing Date (as defined in the Purchase
Agreement).  




3.         He agrees to cause Company to comply with the covenants found in
Sections 4(vi) and (vii) of the Purchase Agreement.




4.         He acknowledges that his execution and issuance of this Officer’s
Certificate to Investor is a material inducement to Investor’s agreement to
purchase the Note on the terms set forth in the Purchase Agreement and that but
for his execution and issuance of this Officer’s Certificate, Investor would not
have purchased the Note from Company.




IN WITNESS WHEREOF, the undersigned, personally and in his capacity as an
officer of Company, has executed this Officer’s Certificate as of July 22, 2019.







/s/ Marco Hegyi

Marco Hegyi, Chief Executive Officer




- 1 -

--------------------------------------------------------------------------------




Exhibit 10 F




IRREVOCABLE LETTER OF INSTRUCTIONS TO TRANSFER AGENT




Date:  July 22, 2019




To the transfer agent of Growlife, Inc.




Re:       Instructions to Reserve and Issue Shares




Ladies and Gentlemen:




Reference is made to that certain Secured Convertible Promissory Note dated as
of July 22, 2019 (as the same may be amended or exchanged from time to time, the
“Note”), made by Growlife, Inc., a Delaware corporation (“Company”), pursuant to
which Company agreed to pay to Odyssey Research and Trading, LLC, a Utah limited
liability company, its successors and/or assigns (“Investor”), the aggregate sum
of $1,105,000.00, plus interest, fees, and collection costs. The Note was issued
pursuant to that certain Securities Purchase Agreement dated July 22, 2019, by
and between Company and Investor (the “Purchase Agreement”, and together with
the Note and all other documents entered into in conjunction therewith,
including any amendments thereto, the “Transaction Documents”). Pursuant to the
terms of the Note, the Outstanding Balance (as defined in the Note) of the Note
may be converted into shares of the common stock, par value $0.0001 per share,
of Company (the “Common Stock”, and the shares of Common Stock issuable upon any
conversion or otherwise under the Note, the “Shares”).




Pursuant to the terms of the Purchase Agreement, until all of Company’s
obligations under the Purchase Agreement and the Note are paid and performed in
full, Company has agreed to at all times establish and maintain a reserve of
shares of authorized but unissued Common Stock equal to the amount calculated as
follows (such calculated amount is referred to herein as the “Share Reserve”):
three (3) times the number of Shares obtained by dividing the Outstanding
Balance by the Redemption Conversion Price (as defined in the Note).




This irrevocable letter of instructions (this “Letter”) shall serve as the
authorization and direction of Company to Direct Transfer, LLC, or its
successors, as Company’s transfer agent (hereinafter, “you” or “your”), to
reserve shares of Common Stock and to issue (or where relevant, to reissue in
the name of Investor) shares of Common Stock to Investor or its broker, upon
conversion of the Note, as follows:




1.         From and after the date hereof and until all of Company’s obligations
under the Purchase Agreement and the Note are paid and performed in full, (a)
you shall establish a reserve of shares of authorized but unissued Common Stock
in an amount not less than 500,000,000 shares (the “Transfer Agent Reserve”),
(b) you shall maintain and hold the Transfer Agent Reserve for the exclusive
benefit of Investor, (c) you shall issue the shares of Common Stock held in the
Transfer Agent Reserve to Investor or its broker only (subject to the
immediately following clause (d)), (d) when you issue shares of Common Stock to
Investor or its broker under the Note pursuant to the other instructions in this
Letter, you shall issue such shares from Company’s authorized and unissued
shares of Common Stock to the extent the same are available and not from the
Transfer Agent Reserve unless and until there are no authorized shares of Common
Stock available for issuance other than those held in the Transfer Agent
Reserve, at which point, and upon your receipt of written authorization from
Investor, you shall then issue




- 1 -

--------------------------------------------------------------------------------




any shares of Common Stock deliverable to Investor under the Note from the
Transfer Agent Reserve, (e) you shall not otherwise reduce the Transfer Agent
Reserve under any circumstances, unless Investor delivers to you written
pre-approval of such reduction, and (f) you shall immediately add shares of
Common Stock to the Transfer Agent Reserve in increments of 10,000,000 shares as
and when requested by Company or Investor in writing from time to time, provided
that such incremental increases do not cause the Transfer Agent Reserve to
exceed the Share Reserve.




2.         You shall issue the Shares to Investor or its broker in accordance
with Paragraph 3 upon a conversion of all or any portion of the Note, upon
delivery to you of a duly executed Lender Conversion Notice substantially in the
form attached hereto as Exhibit A (a “Lender Conversion Notice”), a duly
executed Redemption Notice substantially in the form attached hereto as Exhibit
B (an “Redemption Notice”), and/or a True-Up Notice substantially in the form
attached hereto as Exhibit C (a “True-Up Notice”, and together with a Lender
Conversion Notice and an Redemption Notice, a “Conversion Notice”). By your
signature below, you acknowledge and agree that a conversion of the Note may
include any conversion by Investor of any judgment amount or arbitration award
granted in favor of Investor, as set forth in the Note, and that you will issue
Shares to Investor in accordance with Paragraph 3 below upon Investor’s delivery
to you of a duly executed Conversion Notice wherein Investor seeks to convert
any portion of any judgment amount or arbitration award granted in favor of
Investor. You further acknowledge that Company and Investor have agreed that it
is their expectation that any such judgment amount or arbitration award that is
converted will tack back to the Purchase Price Date (as defined in the Note) for
purposes of determining the holding period under Rule 144 (as defined below) and
that Company agreed that it will not take a contrary position in any filing,
document, letter, agreement or setting.




3.         In connection with a Conversion Notice delivered to you pursuant to
Paragraph 1 above, you will receive a legal opinion as to the free
transferability of the Shares, dated within ninety (90) days from the date of
the Conversion Notice, from either Investor’s or Company’s legal counsel,
indicating that the Shares to be issued are registered pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the “1933
Act”), or pursuant to Rule 144 promulgated under the 1933 Act (“Rule 144”), or
any other available exemption under the 1933 Act, the issuance of the applicable
Shares to Investor is exempt from registration under the 1933 Act, and thus the
Shares may be issued or delivered without restrictive legend (the “Opinion
Letter”). Upon your receipt of a Conversion Notice and an Opinion Letter, you
shall, within three (3) Trading Days (as defined below) thereafter, (i) if you
are eligible to participate in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer program, and the Common Stock is eligible to be
transferred electronically with DTC through the Deposit/Withdrawal at Custodian
system (“DWAC Eligible”), credit such aggregate number of DWAC Eligible shares
of Common Stock to Investor’s or its designee’s balance account with DTC,
provided Investor identifies its bank or broker (by providing its name and DTC
participant number) and causes its bank or broker to initiate such DWAC Eligible
transaction, or (ii) if the Common Stock is not then DWAC Eligible, issue and
deliver to Investor or its broker (as specified in the applicable Conversion
Notice), via reputable overnight courier, to the address specified in the
Conversion Notice, a certificate, registered in the name of Investor or its
designee, representing such aggregate number of shares of Common Stock as have
been requested by Investor to be transferred in the Conversion Notice. Such
Shares (A) shall not bear any legend restricting transfer, (B) shall not be
subject to any stop-transfer restrictions, and (C) shall otherwise be freely
transferable on the books and records of Company. For purposes hereof, “Trading
Day” shall mean any day on which the New York Stock Exchange is open for
trading.




The Investor agrees that each time such a Conversion Notice is delivered to your
firm, and the Company is in arrears, or has been placed on credit hold, Investor
agrees to pre-pay the full cost of processing the Conversion Notice. Direct
Transfer LLC and the Investor understand and agree that the




- 2 -

--------------------------------------------------------------------------------




current cost of processing each such Conversion Notice transaction is estimated
to be between $250.00 and $475.00 though the Investor understands and agrees
that Direct Transfer LLC’s fee schedule is subject to change.




If you receive a Conversion Notice, but you do not also receive an Opinion
Letter, and you are required to issue the Shares in certificated form, then any
certificates for the applicable Shares shall bear a restrictive legend
substantially as follows:




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF
COUNSEL IN COMPARABLE TRANSACTIONS OR OTHER EVIDENCE ACCEPTABLE TO COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144 UNDER
SAID ACT.




4.         Please note that a share issuance resolution is not required for each
conversion since this Letter and the Transaction Documents have been approved by
resolution of Company’s board of directors (the “Share Issuance Resolution”).
Pursuant to the Share Issuance Resolution, all of the Shares are authorized to
be issued to Investor. For the avoidance of doubt, this Letter is your
authorization and instruction by Company to issue the Shares pursuant to this
Letter without any further authorization or direction from Company. You shall
rely exclusively on the instructions in this Letter and shall have no liability
for relying on any Conversion Notice provided by Investor. Any Conversion Notice
delivered hereunder shall constitute an irrevocable instruction to you to
process such notice or notices in accordance with the terms thereof, without any
further direction or inquiry. Such notice or notices may be transmitted to you
by fax, email, or any commercially reasonable method.




5.         Notwithstanding any other provision hereof, Company and Investor
understand that you shall not be required to perform any issuance or transfer of
Shares if (a) such an issuance or transfer of Shares is in violation of any
state or federal securities laws or regulations; provided, however, that if you
refuse to issue Shares to Investor based on an assertion (whether by you,
Company, or any other third party) that such issuance would be in violation of
Rule 144, you are hereby instructed and agree to issue the applicable Shares to
Investor with a restricted legend and to further provide a written opinion to
Investor from an attorney explaining why such issuance is considered to be in
violation of Rule 144, or (b) the issuance or transfer of Shares is prohibited
or stopped as required or directed by a court order from the court or arbitrator
authorized by the Purchase Agreement to resolve disputes between Company and
Investor. Additionally, Company and Investor understand that you shall not be
required to perform any issuance or transfer of Shares if Company is in default
of its payment obligations under its agreement with you; provided, however, that
in such case Investor shall have the right to pay the applicable issuance or
transfer fee on behalf of Company and upon payment of the issuance or transfer
fee by Investor, you shall be obligated to make the requested issuance or
transfer.




6.         You understand that a delay in the delivery of Shares hereunder could
result in economic loss to Investor and that time is of the essence in your
processing of each Conversion Notice.




7.         You are hereby authorized and directed to promptly disclose to
Investor, after Investor’s request from time to time, the total number of shares
of Common Stock issued and outstanding and the total number of shares that are
authorized but unissued and unreserved.




- 3 -

--------------------------------------------------------------------------------




8.         Company hereby confirms to you and to Investor that no instruction
other than as contemplated herein (including instructions to increase the
Transfer Agent Reserve as necessary pursuant to Paragraph 1(f) above) will be
given to you by Company with respect to the matters referenced herein. Company
hereby authorizes you, and you shall be obligated, to disregard any contrary
instruction received by or on behalf of Company or any other person purporting
to represent Company.




9.         Company hereby agrees not to change you as its transfer agent without
first (a) providing Investor with at least 30-days’ written notice of such
proposed change, and (b) obtaining Investor’s written consent to such proposed
change. Any such consent is conditioned upon the new transfer agent executing an
irrevocable letter of instructions substantially similar to this Letter so that
such transfer agent is bound by the same terms set forth herein. You agree not
to help facilitate any change to Company’s transfer agent without first
receiving such written consent to such change from Investor.




10.         Company acknowledges that Investor is relying on the representations
and covenants made by Company in this Letter and that the representations and
covenants contained in this Letter constitute a material inducement to Investor
to make the loan evidenced by the Note. Company further acknowledges that
without such representations and covenants of Company, Investor would not have
made the loan to Company evidenced by the Note.




11.         Company shall indemnify you and your officers, directors, members,
managers, principals, partners, agents and representatives, and hold each of
them harmless from and against any and all loss, liability, damage, claim or
expense (including the reasonable fees and disbursements of its attorneys)
incurred by or asserted against you or any of them arising out of or in
connection with the instructions set forth herein, the performance of your
duties hereunder and otherwise in respect hereof, including the costs and
expenses of defending yourself or themselves against any claim or liability
hereunder, except that Company shall not be liable hereunder as to matters in
respect of which it is determined that you have acted with gross negligence or
in bad faith.




12.         Investor is an intended third-party beneficiary of this Letter. The
parties hereto specifically acknowledge and agree that in the event of a breach
or threatened breach by a party hereto of any provision hereof, Investor will be
irreparably damaged, and that damages at law would be an inadequate remedy if
this Letter were not specifically enforced. Therefore, in the event of a breach
or threatened breach of this Letter, Investor shall be entitled, in addition to
all other rights or remedies, to an injunction restraining such breach, without
being required to show any actual damage or to post any bond or other security,
and/or to a decree for a specific performance of the provisions of this Letter.
By your signature below, you agree to honor any injunction issued by any
arbitrator or court of competent jurisdiction that requires Company (i) to issue
shares of Common Stock to Investor, or (ii) to refrain from issuing shares of
Common Stock to any person or entity other than Investor. You further agree to
honor such injunction even if it does not name you as a party or has not been
domesticated in the state in which your principal office is located.




13.         This Letter shall be fully binding and enforceable against Company
even if it is not signed by you. If Company takes (or fails to take) any action
contrary to this Letter, then such action or inaction will constitute a default
under the Transaction Documents. Although no additional direction is required by
Company, any refusal by Company to immediately confirm this Letter and the
instructions contemplated herein to you will constitute a default hereunder and
under the Transaction Documents.




14.         Whenever possible, each provision of this Letter shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Letter shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or




- 4 -

--------------------------------------------------------------------------------




enforceability of the remainder of this Letter or the validity or enforceability
of this Letter in any other jurisdiction.




15.         By signing below, (a) each individual executing this Letter on
behalf of an entity represents and warrants that he or she has authority to so
execute this Letter on behalf of such entity and thereby bind such entity to the
terms and conditions hereof, and (b) each party to this Letter represents and
warrants that such party has received good and valuable consideration in
exchange for executing this Letter.




16.         This Letter is governed by Utah law.




17.         This Letter is subject to the Arbitration Provisions (as defined in
the Purchase Agreement) set forth as an exhibit to the Purchase Agreement, which
you acknowledge having received and reviewed by your signature below. Each party
consents to and expressly agrees that exclusive venue for arbitration of any
dispute arising out of or relating to this Letter or the relationship of the
parties or their affiliates shall be in Salt Lake County, Utah and,
notwithstanding the terms (specifically including any governing law and venue
terms) of any transfer agent services agreement or other agreement between you
and Company (which agreement, if any, is hereby amended to the extent necessary
in order to be consistent with the terms of this Letter and, for the avoidance
of doubt, you and Company hereby agree that in the event of any conflict between
the terms of this Letter and any agreement between you and Company, the terms of
this Letter shall govern), each party further agrees to not participate in any
action, suit, proceeding or arbitration (including without limitation any action
or proceeding seeking an injunction or temporary restraining order against your
issuance of Shares to Investor) of any dispute arising out of or relating to
this Letter or the relationship of the parties or their affiliates that takes
place outside of Salt Lake County, Utah.




18.         Company hereby authorizes and directs you to provide to Investor a
copy of any process, stop order, notice or other instructions delivered to you
in furtherance of any attempt to prohibit or prevent you from issuing Shares to
Investor. By your signature below, you covenant and agree to promptly and as
soon as reasonably practicable provide to Investor, upon a request from
Investor, a copy of any such process, stop order, notice or other instructions.







[Remainder of page intentionally left blank; signature page follows]







- 5 -

--------------------------------------------------------------------------------




Very truly yours,




Growlife, Inc.







By: /s/ Marco Hegyi

Name: Marco Hegyi

Title: Chief Executive Officer







ACKNOWLEDGED AND AGREED:




INVESTOR:




Odyssey Research and Trading, LLC




By: Iliad Management, LLC, its Manager




By: Fife Trading, Inc., its Manager




By: /s/ John Fife

John M. Fife, President







TRANSFER AGENT:




Direct Transfer, LLC







By: /s/ David Klimczak

Name: David Klimczak

Title: Lead Specialist







Attachments:




Exhibit A

Form of Lender Conversion Notice

Exhibit B

Form of Redemption Notice

Exhibit C

Form of True-Up Notice




- 6 -

--------------------------------------------------------------------------------




Exhibit 10 G




GROWLIFE, INC.

SECRETARY’S CERTIFICATE




I, Mark Scott, hereby certify that I am the duly elected, qualified and acting
Secretary of Growlife, Inc., a Delaware corporation (“Company”), and I am
authorized to execute this Secretary’s Certificate (this “Certificate”) on
behalf of Company. This Certificate is delivered in connection with that certain
Securities Purchase Agreement dated July 22, 2019 (the “Purchase Agreement”), by
and between Company and Odyssey Research and Trading, LLC, a Utah limited
liability company.




Solely in my capacity as Secretary, I certify that Schedule 1 attached hereto is
a true, accurate and complete copy of all of the resolutions adopted by the
Board of Directors of Company (the “Resolutions”) approving and authorizing the
execution, delivery and performance of the Purchase Agreement and related
documents to which Company is a party on the date hereof, and the transactions
contemplated thereby. Such Resolutions have not been amended, rescinded or
modified since their adoption and remain in effect as of the date hereof.




IN WITNESS WHEREOF, I have made this Secretary’s Certificate effective as of
July 22, 2019.




Growlife, Inc.







/s/ Mark Scott

Printed Name: Mark Scott

Title: Secretary




- 1 -

--------------------------------------------------------------------------------




Exhibit 10 H




Share Issuance Resolution

Authorizing The Issuance Of New Shares Of Common Stock In




Growlife, Inc.

___________________________




Effective July 22, 2019

___________________________




The undersigned, as a qualified officer of Growlife, Inc., a Delaware
corporation (“Company”), hereby certifies that this Share Issuance Resolution is
authorized by and consistent with the resolutions of Company’s board of
directors (“Board Resolutions”) regarding that certain Secured Convertible
Promissory Note in the face amount of $1,105,000.00 with an original issuance
date of July 22, 2019 (the “Note”), made by Company in favor of Odyssey Research
and Trading, LLC, a Utah limited liability company, its successors and/or
assigns (“Investor”), pursuant to that certain Securities Purchase Agreement
dated July 22, 2019, by and between Company and Investor (the “Purchase
Agreement”).




RESOLVED, that Direct Transfer, LLC, as transfer agent (including any successor
transfer agent, the “Transfer Agent”) of shares of Company’s common stock,
$0.0001 par value per share (“Common Stock”), is authorized to rely upon:




 

(i)

a Lender Conversion Notice substantially in the form of Exhibit A attached
hereto, whether an original or a copy (the “Lender Conversion Notice”),  

 

 

 

 

(ii)

a Redemption Notice substantially in the form of Exhibit B attached hereto,
whether an original or a copy (the “Redemption Notice”), and

 

 

 

 

(iii)

a True-Up Notice substantially in the form of Exhibit C attached hereto, whether
an original or a copy (the “True-Up Notice”),  




in each case without any further inquiry, to be delivered to the Transfer Agent
from time to time either by Company or Investor.




RESOLVED FURTHER, that the Transfer Agent is authorized to issue the number of:




 

(i)

“Lender Conversion Shares” (representing shares of Common Stock) set forth in
each Lender Conversion Notice delivered to the Transfer Agent,  

 

 

 

 

(ii)

“Redemption Conversion Shares” (representing shares of Common Stock) set forth
in each Redemption Notice delivered to the Transfer Agent,

 

 

 

 

(iii)

“True-Up Shares” (representing shares of Common Stock) set forth in each True-Up
Notice delivered to the Transfer Agent, and

 

 

 

 

(iv)

all additional shares of Common Stock Company may subsequently instruct the
Transfer Agent to issue in connection with any of the foregoing or otherwise
under the Note,




- 1 -

--------------------------------------------------------------------------------




with such shares to be issued in the name of Investor, or its successors,
transferees, or designees, free of any restricted security legend, as permitted
by the Note.




RESOLVED FURTHER, that consistent with the terms of the Purchase Agreement, the
Transfer Agent is authorized and directed to create a share reserve equal to
500,000,000 shares of Company’s Common Stock for the benefit of Investor (the
“Share Reserve”); provided that the Share Reserve may increase in increments of
10,000,000 shares from time to time by written instructions provided to the
Transfer Agent by Company or Investor as required by the Purchase Agreement and
as contemplated by the Board Resolutions.




RESOLVED FURTHER, that Investor and the Transfer Agent may rely upon the more
general approvals and authorizations set forth in the Board Resolutions, and the
Transfer Agent is hereby authorized and directed to take those further actions
approved under the Board Resolutions.




RESOLVED FURTHER, that Investor must consent in writing to any reduction of the
Share Reserve held by the transfer agent; provided, however, that upon full
conversion and/or full repayment of the Note, the Share Reserve will terminate
thirty (30) days thereafter.




RESOLVED FURTHER, that Company shall indemnify the Transfer Agent and its
employees against any and all loss, liability, damage, claim or expenses
incurred by or asserted against the Transfer Agent arising from any action taken
by the Transfer Agent in reliance upon this Share Issuance Resolution.




Nothing in this Share Issuance Resolution shall limit or restrict those
resolutions and authorizations set forth in the Board Resolutions, including
without limitation increasing the Share Reserve from time to time required by
the Purchase Agreement.




The undersigned officer of Company hereby certifies that this is a true copy of
Company’s Share Issuance Resolution, effective as of the date set forth below,
and that said resolution has not been in any way rescinded, annulled, or
revoked, but the same is still in full force and effect.







 

/s/ Marco Hegyi

July 22, 2019

 

Officer’s Signature

Date




Marco Hegyi, Chief Executive Officer

Printed Name and Title







EXHIBITS ATTACHED TO SHARE ISSUANCE RESOLUTION:




Exhibit A

Lender Conversion Notice

Exhibit B

Redemption Notice

Exhibit C

True-Up Notice




- 2 -

--------------------------------------------------------------------------------